Exhibit 10.1

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date by and among SILICON VALLEY BANK, a California corporation (“Bank”),
COMVERGE, INC., a Delaware corporation (“Comverge”), ENERWISE GLOBAL
TECHNOLOGIES, INC., a Delaware corporation (“Enerwise”), COMVERGE GIANTS, INC.,
a Delaware corporation (“Giants”), PUBLIC ENERGY SOLUTIONS, LLC, a Delaware
limited liability company (“PES”) PUBLIC ENERGY SOLUTIONS NY, LLC, a Delaware
limited liability company (“PES-NY”) and CLEAN POWER MARKETS, INC., a
Pennsylvania corporation (“CPM”) (each of Comverge, Enerwise, Giants, PES,
PES-NY and CPM are hereinafter referred to individually as a “Borrower” and
collectively as “Borrowers”) provides the terms on which Bank shall lend to
Borrowers and Borrowers shall repay Bank. The parties agree as follows:

 

1

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2

LOAN AND TERMS OF PAYMENT

 

2.1       Promise to Pay. Each Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

 

 

2.1.1

Revolving Advances.

(a)        Availability. Subject to the terms and conditions of this Agreement,
(i) during each Non-Formula Period, Bank shall make Advances not exceeding the
Revolving Loan Committed Amount and (ii) at all other times, Bank shall make
Advances not exceeding the Availability Amount. Amounts borrowed hereunder may
be repaid and, prior to the Revolving Loan Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

(b)        Termination; Repayment. The Revolving Loan terminates on the
Revolving Loan Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Loan shall be immediately due and payable.

 

 

2.1.2

Letters of Credit Sublimit.

(a)      As part of the Revolving Loan, Bank shall issue or have issued Letters
of Credit for each Borrower’s account. Such aggregate amounts utilized hereunder
shall at all times reduce the amount otherwise available for Advances under the
Revolving Loan. The aggregate amount available to be used for the issuance of
Letters of Credit may not exceed (i) during each Non-Formula Period, the
Revolving Loan Committed Amount, minus the outstanding principal amount of any
Advances, minus the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve) and
(ii) at all other times, the Availability Amount. If, on the Revolving Loan
Maturity Date, there are any outstanding Letters of Credit, then on such date
Borrowers shall provide to Bank cash collateral in an amount equal to 105% of
the face amount of all such Letters of Credit plus all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment), to secure all of the Obligations relating to said
Letters of Credit. All Letters of Credit shall be in form and substance
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s standard Application and Letter of Credit Agreement (the
“Letter of Credit Application”). Borrowers agree to execute any further
documentation in connection with the Letters of Credit as Bank may reasonably
request. Borrowers further agree to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Bank and
opened for any Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for any Borrower’s account, and Borrowers understand and
agree that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in

 

--------------------------------------------------------------------------------

following any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments, or supplements thereto.

(b)        The obligation of Borrowers to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

(c)        Borrowers may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrowers of the
equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing
rate of exchange in San Francisco, California, for sales of the Foreign Currency
for transfer to the country issuing such Foreign Currency.

(d)        To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Loan in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Loan shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

 

 

2.1.3

Term Loan.

(a)        Availability. Subject to the satisfaction of the terms and conditions
of this Agreement, Bank shall make term loan advances (each a “Term Loan
Advance”) available to Borrowers in an amount not to exceed the Term Loan Amount
on the Effective Date through and including the Term Loan Commitment Termination
Date. Each Term Loan Advance must be in an amount of not less than Five Hundred
Thousand Dollars ($500,000).

(b)        Repayment. Borrowers shall repay each Term Loan Advance as follows:
(i) Borrowers shall make monthly payments of interest only commencing on the
first (1st) calendar day of the month following a Funding Date with respect to a
Term Loan Advance and continuing on the first (1st) day of each month thereafter
until the Term Loan Commitment Termination Date; and (ii) commencing on the Term
Loan Conversion Date and continuing on the first (1st) day of each month
thereafter through the Repayment Period, Borrowers shall make equal monthly
payments of principal in an amount equal to one sixtieth (1/60) of the original
principal amount of such Term Loan Advance, plus accrued interest (each a “Term
Loan Payment”). Borrowers’ final Term Loan Payment, due on the Term Loan
Maturity Date, shall include all outstanding principal and accrued and unpaid
interest under the Term Loan.

(c)        Voluntary Prepayment. At Borrowers’ option, so long as an Event of
Default has not occurred and is not continuing, Borrowers shall have the option
to prepay all, but not less than all, of the Term Loan Amount advanced by Bank
under this Agreement, provided Borrowers (i) provide written notice to Bank of
its election to exercise to prepay the Term Loan at least ten (10) days prior to
such prepayment, and (ii) pay, on the date of the prepayment: (A) all accrued
and unpaid interest with respect to the Term Loan through the date the
prepayment is made; (B) all unpaid principal with respect to the Term Loan; (C)
the Term Loan Termination Fee; and (D) all other sums, if any, that shall have
become due and payable hereunder with respect to this Agreement. The Term Loan
Termination Fee, if not paid on the date of prepayment of the Term Loan in
accordance with this Section 2.1.3 (c), shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations.

(d)        Mandatory Prepayment. If the Term Loan becomes due and payable
according to the terms hereof because of the occurrence and continuance of an
Event of Default, Borrowers shall pay to Bank on the date that the Term Loan
becomes due and payable according to the terms hereof (i) all accrued and unpaid
interest with respect to the Term Loan, (ii) all unpaid principal with respect
to the Term Loan, (iii) the Term Loan Termination Fee and (iv) all other sums,
if any, that shall have become due and payable hereunder with respect to this
Agreement.

 

 

2.2

Overadvances.

 

2

 



 

--------------------------------------------------------------------------------

If, at any time, the sum of 2.1.2.1 the outstanding principal amount of all
Advances plus 2.1.2.2 the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) exceeds the amount permitted to be outstanding pursuant to Section 2.1
above, Borrowers shall immediately pay to Bank in cash such excess.

 

 

2.2

General Provisions Relating to Advances and Term Loan Advances.

(a)        Advances. Each Advance shall, at Borrowers’ option, in accordance
with the terms of this Agreement, be either in the form of a Prime Rate Advance
or a LIBOR Advance; provided, that, in no event shall Borrowers maintain at any
time LIBOR Advances having more than two (2) different Revolving Loan Interest
Periods. Borrowers shall pay interest accrued on the Advances at the rates and
in the manner set forth in Section 2.4(a)(i).

(b)        Term Loan Advances. Each Term Loan Advance shall, at Borrowers’
option in accordance with the terms of this Agreement, be either in the form of
a Prime Rate Term Loan Advance or a LIBOR Term Loan Advance.

 

 

2.4

Payment of Interest on the Credit Extensions.

(a)        Computation of Interest. Interest on the Credit Extensions and all
fees payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

(i)        Advances. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to either the (A) Prime Rate plus the
Prime Rate Advance Margin or (B) LIBOR Advance Rate plus the LIBOR Rate Advance
Margin, as the case may be. On and after the expiration of any Revolving Loan
Interest Period applicable to any LIBOR Advance outstanding on the date of
occurrence of an Event of Default or acceleration of the Obligations, the
Effective Amount of such LIBOR Advance shall, during the continuance of such
Event of Default or after acceleration, bear interest at a rate per annum equal
to the Prime Rate plus five percent (4.00%). Pursuant to the terms hereof,
interest on each Advance shall be paid in arrears on each Revolving Loan
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of any Advance pursuant to this Agreement for the portion of any Advance so
prepaid and upon payment (including prepayment) in full thereof. All accrued but
unpaid interest on the Advances shall be due and payable on the Revolving Loan
Maturity Date.

(ii)        Term Loan Advances. Each Term Loan Advance shall bear interest on
the outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to either the (A) Prime
Rate plus the Prime Rate Term Loan Margin or (B) LIBOR Term Loan Rate plus the
LIBOR Rate Term Loan Margin, as the case may be. On and after the expiration of
any Term Loan Interest Period applicable to any LIBOR Term Loan Advance
outstanding on the date of occurrence of an Event of Default or acceleration of
the Obligations, the Effective Amount of such LIBOR Term Loan Advance shall,
during the continuance of such Event of Default or after acceleration, bear
interest at a rate per annum equal to the Prime Rate plus five percent (4.00%).
Pursuant to the terms hereof, interest on each Term Loan Advance shall be paid
in arrears on each Term Loan Interest Payment Date. Interest shall also be paid
on the date of any prepayment of any Term Loan Advance pursuant to this
Agreement for the portion of any Term Loan Advance so prepaid and upon payment
(including prepayment) in full thereof. All accrued but unpaid interest on the
Term Loan Advances shall be due and payable on the Term Loan Maturity Date.

(b)        Default Interest. Except as otherwise provided in Sections 2.4(a)(i)
and 2.4(a)(ii), after an Event of Default, Obligations shall bear interest at
five percent (4.00%) above the rate that is otherwise applicable thereto (the
“Default Rate”). Payment or acceptance of the increased interest provided in
this Section 2.4(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.

 

3

 



 

--------------------------------------------------------------------------------

(c)        Prime Rate Advances; Prime Rate Term Loan Advances. Each change in
the interest rate of either a Prime Rate Advance or a Prime Rate Term Loan
Advance based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change. Bank shall use its best
efforts to give Borrowers prompt notice of any such change in the Prime Rate;
provided, however, that any failure by Bank to provide Borrowers with notice
hereunder shall not affect Bank’s right to make changes in the interest rate of
either a Prime Rate Advance or the Prime Rate Term Loan Advance based on changes
in the Prime Rate.

(d)        LIBOR Advances. The interest rate applicable to each LIBOR Advance
shall be determined in accordance with Section 3.6(a) hereunder. Subject to
Sections 3.6(a) and 3.7, such rate shall apply during the entire Revolving Loan
Interest Period applicable to such LIBOR Advance, and interest calculated
thereon shall be payable on the Revolving Loan Interest Payment Date applicable
to such LIBOR Advance.

(e)        LIBOR Term Loan Advances. The interest rate applicable to each LIBOR
Term Loan Advance shall be determined in accordance with Section 3.6(a)
hereunder. Subject to Sections 3.6(a) and 3.7, such rate shall apply during the
entire Term Loan Interest Period applicable to such LIBOR Term Loan Advance, and
interest calculated thereon shall be payable on the Term Loan Interest Payment
Date applicable to such LIBOR Term Loan Advance.

(f)        Debit of Accounts. Bank may debit any of Borrowers’ deposit accounts,
including the Designated Deposit Account, for principal and interest payments
when due, or any other amounts Borrowers owe Bank under the Loan Documents, when
due. These debits shall not constitute a set-off.

 

 

2.5

Fees.

Borrowers shall pay to Bank:

 

(a)

Commitment Fees.

(i)        Revolving Loan. A fully earned, non-refundable commitment fee equal
to (A) Fifty Thousand Dollars ($50,000), on the Effective Date, and (B)
Twenty-Five Thousand Dollars ($25,000), on the first and second anniversary of
the Effective Date; and

(ii)        Term Loan. A fully earned, non-refundable commitment of $150,000, on
the Effective Date;

(b)        Letter of Credit Fee. Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, including without limitation, a Letter
of Credit Fee of one and one half of one percent (1.50%) per annum of the face
amount of each Letter of Credit issued, upon the issuance, each anniversary of
the issuance, and the renewal of such Letter of Credit by Bank;

(c)        Unused Revolving Loan Facility Fee. A fee (the “Unused Revolving Loan
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to one quarter of one percent (0.25%) per annum of the average
unused portion of the Revolving Loan, as determined by Bank. Borrowers shall not
be entitled to any credit, rebate or repayment of any Unused Revolving Loan
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder;

(d)        Term Loan Termination Fee. The Term Loan Termination Fee when due
pursuant to the terms of Sections 2.1.3(c) and 2.1.3(d); and

(e)        Bank Expenses. All Bank Expenses incurred through and after the
Effective Date, when due.

 

3

CONDITIONS OF LOANS

 

 

3.1

Conditions Precedent to Initial Credit Extension.

 

4

 



 

--------------------------------------------------------------------------------

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that Borrowers shall consent to or shall have delivered, in
form and substance satisfactory to Bank, such documents, and completion of such
other matters, as Bank may reasonably deem necessary or appropriate, including,
without limitation:

 

(a)

duly executed original signatures to the Loan Documents to which it is a party;

 

(b)

duly executed original signatures to the Control Agreements;

(c)        the Operating Documents and a good standing certificate of each
Borrower certified by each respective Secretary of State of each Borrower’s
respective jurisdiction of formation as of a date no earlier than thirty (30)
days prior to the Effective Date;

(d)        duly executed original signatures to the completed Borrowing
Resolutions for each Borrower;

 

(e)

duly executed original signatures to the IP Agreements;

(f)        duly executed original signatures to the Stock Pledge Agreements and
undated Stock Powers, in blank;

 

(g)

duly executed original signatures to the Membership Pledge Agreements;

(h)        certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

 

(i)

the Perfection Certificates executed by each Borrower;

(j)        the duly executed original signatures to each Guaranty Agreement
together with the completed Borrowing Resolutions for each Guarantor;

(k)        evidence satisfactory to Bank that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank; and

 

(l)

payment of the fees and Bank Expenses then due as specified in Section 2.5
hereof.

 

 

3.2

Conditions Precedent to all Credit Extensions.

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

 

(a)

for any Advance, timely receipt of a Notice of Borrowing;

 

(b)

for any Term Loan Advance, timely receipt of a Notice of Borrowing;

(c)        the representations and warranties in Section 5 shall be true in all
material respects on the date of the Notice of Borrowing, and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

 

(d)

in Bank’s reasonable discretion, there has not been a Material Adverse Change.

 

 

5

 



 

--------------------------------------------------------------------------------

 

3.3

Covenant to Deliver.

Each Borrower agrees to deliver to Bank each item required to be delivered to
Bank under this Agreement as a condition to any Credit Extension. Each Borrower
expressly agrees that a Credit Extension made prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of each Borrower’s
obligation to deliver such item, and any such Credit Extension in the absence of
a required item shall be made in Bank’s sole discretion.

 

 

3.4

Procedures for Borrowing.

(a)        Subject to the prior satisfaction of all other applicable conditions
to the making of an Advance or a Term Loan Advance set forth in this Agreement,
each Advance and each Term Loan Advance shall be made upon Borrowers’
irrevocable written notice delivered to Bank in the form of a Notice of
Borrowing, each executed by a Responsible Officer of Borrowers or his or her
designee or without instructions if the Advances and/or Term Loan Advances are
necessary to meet Obligations which have become due. Bank may rely on any
telephone notice given by a person whom Bank believes is a Responsible Officer
or designee. Borrowers will indemnify Bank for any loss Bank suffers due to such
reliance. Such Notice of Borrowing must be received by Bank prior to 12:00 p.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of a LIBOR Advance or a LIBOR Term Loan Advance, and
(ii) on the requested Funding Date, in the case of a Prime Rate Advance or a
Prime Rate Term Loan Advance, specifying, as applicable:

 

(i)

the amount of the Advance and/or Term Loan Advance;

 

(ii)

the requested Funding Date;

(iii)       whether the Advance is to be comprised of a LIBOR Advance or a Prime
Rate Advance;

(iv)       whether the Term Loan Advance is to be comprised of a LIBOR Term Loan
Advance or a Prime Rate Term Loan Advance; and

(v)        the duration of the Revolving Loan Interest Period applicable to any
such LIBOR Advances included in such notice; provided that if the Notice of
Borrowing shall fail to specify the duration of the Revolving Loan Interest
Period for any Advance comprised of LIBOR Advances, such Interest Period shall
be one (1) month.

(b)        The proceeds of all such Advances and Term Loan Advances will then be
made available to Borrowers on the Funding Date by Bank by transfer to the
Designated Deposit Account and, subsequently, by wire transfer to such other
account as Borrowers may instruct in the Notice of Borrowing. No Advances shall
be deemed made to Borrowers, and no interest shall accrue on any such Advance or
Term Loan Advance, until the related funds have been deposited in the Designated
Deposit Account.

 

 

3.5

Conversion and Continuation Election.

 

 

3.5.1

Advances.

(a)        So long as (i) no Event of Default exists; (ii) Borrower shall not
have sent any notice of termination of this Agreement; and (iii) Borrowers shall
have complied with such customary procedures as Bank has established from time
to time for Borrowers’ requests for LIBOR Advances, Borrowers may, upon
irrevocable written notice to Bank:

(1)        elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(2)        elect to continue on any Revolving Loan Interest Payment Date any
LIBOR Advances maturing on such Revolving Loan Interest Payment Date; or

(3)        elect to convert on any Revolving Loan Interest Payment Date any
LIBOR Advances maturing on such Revolving Loan Interest Payment Date into Prime
Rate Advances.

 

6

 



 

--------------------------------------------------------------------------------

(b)        Borrower shall deliver a Notice of Conversion/Continuation in
accordance with Section 10 hereof to be received by Bank prior to 12:00 p.m.
Pacific time (i) at least three (3) Business Days in advance of the Conversion
Date or Continuation Date, if any Advances are to be converted into or continued
as LIBOR Advances; and (ii) on the Conversion Date, if any Advances are to be
converted into Prime Rate Advances, in each case specifying the:

 

(1)

proposed Conversion Date or Continuation Date;

 

(2)

aggregate amount of the Advances to be converted or continued;

 

(3)

nature of the proposed conversion or continuation; and

 

(4)

duration of the requested Revolving Loan Interest Period.

(c)        If upon the expiration of any Revolving Loan Interest Period
applicable to any LIBOR Advances, Borrowers shall have timely failed to select a
new Revolving Loan Interest Period to be applicable to such LIBOR Advances,
Borrowers shall be deemed to have elected to convert such LIBOR Advances into
Prime Rate Advances.

(d)        Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate
Advances in the event that (i) an Event of Default shall exist, or (ii) the
aggregate principal amount of the Prime Rate Advances which have been previously
converted to LIBOR Advances, or the aggregate principal amount of existing LIBOR
Advances continued, as the case may be, at the beginning of a Revolving Loan
Interest Period shall at any time during such Revolving Loan Interest Period
exceed the Revolving Loan. Borrowers agree to pay Bank, upon demand by Bank (or
Bank may, at its option, charge the Designated Deposit Account or any other
account Borrowers maintain with Bank) any amounts required to compensate Bank
for any loss (including loss of anticipated profits), cost, or expense incurred
by Bank, as a result of the conversion of LIBOR Advances to Prime Rate Advances
pursuant to any of the foregoing.

 

 

3.5.2

Term Loan Advances.

(a)        So long as (i) no Event of Default exists; (ii) Borrower shall not
have sent any notice of termination of this Agreement; and (iii) Borrowers shall
have complied with such customary procedures as Bank has established from time
to time for Borrowers’ requests for LIBOR Term Loan Advances, Borrowers may,
upon irrevocable written notice to Bank:

(1)        elect to convert on any Business Day, Prime Rate Term Loan Advances
into LIBOR Term Loan Advances;

(2)        elect to continue on any Term Loan Interest Payment Date any LIBOR
Term Loan Advances maturing on such Term Loan Interest Payment Date; or

(3)        elect to convert on any Term Loan Interest Payment Date any LIBOR
Term Loan Advances maturing on such Term Loan Interest Payment Date into Prime
Rate Term Loan Advances.

(b)        Borrower shall deliver a Notice of Conversion/Continuation in
accordance with Section 10 hereof to be received by Bank prior to 12:00 p.m.
Pacific time (i) at least three (3) Business Days in advance of the Conversion
Date or Continuation Date, if any Term Loan Advances are to be converted into or
continued as LIBOR Term Loan Advances; and (ii) on the Conversion Date, if any
Term Loan Advances are to be converted into Prime Rate Term Loan Advances, in
each case specifying the:

 

(1)

proposed Conversion Date or Continuation Date;

 

(2)

aggregate amount of the Term Loan Advances to be converted or continued;

 

(3)

nature of the proposed conversion or continuation; and

 

(4)

duration of the requested Term Loan Interest Period.

(c)        If upon the expiration of any Term Loan Interest Period applicable to
any LIBOR Term Loan Advances, Borrowers shall have timely failed to select a new
Term Loan Interest Period to be applicable to

 

7

 



 

--------------------------------------------------------------------------------

such LIBOR Term Loan Advances, Borrowers shall be deemed to have elected to
convert such LIBOR Term Loan Advances into Prime Rate Term Loan Advances.

(d)        Any LIBOR Term Loan Advances shall, at Bank’s option, convert into
Prime Rate Term Loan Advances in the event that (i) an Event of Default shall
exist, or (ii) the aggregate principal amount of the Prime Rate Term Loan
Advances which have been previously converted to LIBOR Term Loan Advances, or
the aggregate principal amount of existing LIBOR Term Loan Advances continued,
as the case may be, at the beginning of a Term Loan Interest Period shall at any
time during such Term Loan Interest Period exceed the Term Loan Amount.
Borrowers agree to pay Bank, upon demand by Bank (or Bank may, at its option,
charge the Designated Deposit Account or any other account Borrowers maintain
with Bank) any amounts required to compensate Bank for any loss (including loss
of anticipated profits), cost, or expense incurred by Bank, as a result of the
conversion of LIBOR Term Loan Advances to Prime Rate Term Loan Advances pursuant
to any of the foregoing.

 

 

3.5.3

LIBOR Market.

Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances or any LIBOR
Term Loan Advances, but the provisions hereof shall be deemed to apply as if
Bank had purchased such deposits to fund the LIBOR Advances or LIBOR Term Loan
Advances.

 

 

3.6

Special Provisions Governing LIBOR Advances.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to (i) LIBOR Advances and (ii)
LIBOR Term Loan Advances as to the matters covered:

(a)        Determination of Applicable Interest Rate. As soon as practicable on
each Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to any LIBOR Advance or
LIBOR Term Loan Advance for which an interest rate is then being determined for
the applicable Revolving Loan Interest Period or Term Loan Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrowers.

(b)        Inability to Determine Applicable Interest Rate. In the event that
Bank shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), on any Interest Rate Determination Date
with respect to any LIBOR Advance or LIBOR Term Loan Advance, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Advance or Term
Loan Advance on the basis provided for in the definition of LIBOR, Bank shall on
such date give notice (by facsimile or by telephone confirmed in writing) to
Borrowers of such determination, whereupon (i) no Advances may be made as, or
converted to, LIBOR Advances until such time as Bank notifies Borrowers that the
circumstances giving rise to such notice no longer exist, (ii) no Term Loan
Advances may be made as, or converted to, LIBOR Term Loan Advances until such
time as Bank notifies Borrowers that the circumstances giving rise to such
notice no longer exist and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrowers with respect to any Advances or Term
Loan Advances in respect of which such determination was made shall be deemed to
be rescinded by Borrowers.

(c)        Compensation for Breakage or Non-Commencement of Revolving Loan
Interest Periods and Term Loan Interest Periods. Borrowers shall compensate
Bank, upon written request by Bank (which request shall set forth the manner and
method of computing such compensation), for all reasonable losses, expenses and
liabilities, if any (including any interest paid by Bank to lenders of funds
borrowed by it to make or carry its LIBOR Advances, LIBOR Term Loan Advances and
any loss, expense or liability incurred by Bank in connection with the
liquidation or re-employment of such funds) such that Bank may incur: (i) if for
any reason (other than a default by Bank or due to any failure of Bank to fund
LIBOR Advances or LIBOR Term Loan Advances due to impracticability or illegality
under Sections 3.7(c) and 3.7(d) a borrowing or a conversion to or continuation
of any LIBOR Advance or LIBOR Term Loan Advance does not occur on a date
specified in a Notice of Borrowing or a Notice of Conversion/Continuation, as
the case may be, or (ii) if any principal payment or any conversion of any of
its LIBOR Advances or LIBOR Term Loan Advances occurs on a date prior to the
last day of a Revolving Loan Interest Period or Term Loan Interest Period as
applicable to that Advance or Term Loan Advance.

 

8

 



 

--------------------------------------------------------------------------------

(d)        Assumptions Concerning Funding of LIBOR Advances and LIBOR Term Loan
Advances. Calculation of all amounts payable to Bank under Section 3.4 and under
this Section 3.6 shall be made as though Bank had actually funded each of its
relevant LIBOR Advances and LIBOR Term Loan Advances through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
or LIBOR Term Loan Advance and having a maturity comparable to the applicable
relevant Revolving Loan Interest Period or Term Loan Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances and LIBOR Term Loan
Advances in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under Section 3.4
and under this Section 3.6.

(e)        LIBOR Advances After Event of Default. During the continuance of an
Event of Default, (i) Borrowers may not elect to have an Advance be made or
continued as, or converted to, a LIBOR Advance after the expiration of any
Revolving Loan Interest Period then in effect for such Advance and (ii) subject
to the provisions of Section 3.6(c), any Notice of Conversion/Continuation given
by Borrowers with respect to a requested conversion/continuation that has not
yet occurred shall be deemed to be rescinded by Borrowers and be deemed a
request to convert or continue Advances referred to therein as Prime Rate
Advances.

(f)        LIBOR Term Loan Advances After Event of Default. During the
continuance of an Event of Default, (i) Borrowers may not elect to have a Term
Loan Advance be made or continued as, or converted to, a LIBOR Term Loan Advance
after the expiration of any Term Loan Interest Period then in effect for such
Term Loan Advance and (ii) subject to the provisions of Section 3.6(c), any
Notice of Conversion/Continuation given by Borrowers with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrowers and be deemed a request to convert or continue Term Loan
Advances referred to therein as Prime Rate Term Loan Advances.

 

3.7       Additional Requirements/Provisions Regarding LIBOR Advances and LIBOR
Term Loan Advances.

(a)        If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR
Advance or a LIBOR Term Loan Advance prior to the last day of the applicable
Revolving Loan Interest Period for such Advance or Term Loan Interest Period for
such Term Loan Advance, Borrowers shall immediately notify Borrowers’ account
officer at Bank and, on demand by Bank, pay Bank the amount (if any) by which
(i) the additional interest which would have been payable on the amount so
received had it not been received until the last day of such applicable
Revolving Loan Interest Period or Term Loan Interest Period exceeds (ii) the
interest which would have been recoverable by Bank by placing the amount so
received on deposit in the certificate of deposit markets, the offshore currency
markets, or United States Treasury investment products, as the case may be, for
a period starting on the date on which it was so received and ending on the last
day of such applicable Revolving Loan Interest Period or Term Loan Interest
Period at the interest rate determined by Bank in its reasonable discretion.
Bank’s determination as to such amount shall be conclusive absent manifest
error.

(b)        Borrowers shall pay Bank, upon demand by Bank, from time to time such
amounts as Bank may determine to be necessary to compensate it for any costs
incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any
Advances or any Term Loan Advances relating thereto (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:

(i)        changes the basis of taxation of any amounts payable to Bank under
this Agreement in respect of any Advances or Term Loan Advances (other than
changes which affect taxes measured by or imposed on the overall net income of
Bank by the jurisdiction in which Bank has its principal office);

(ii)        imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with, or other liabilities of Bank (including any Advances, Term Loan
Advances or any deposits referred to in the definition of LIBOR); or

(iii)       imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

 

9

 



 

--------------------------------------------------------------------------------

Bank will notify Borrowers of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrowers with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.7. Determinations and allocations by Bank for purposes of this Section 3.7 of
the effect of any Regulatory Change on its costs of maintaining its obligations
to make Advances or Term Loan Advances, of making or maintaining Advances or
Term Loan Advances, or on amounts receivable by it in respect of Advances or
Term Loan Advances, and of the additional amounts required to compensate Bank in
respect of any Additional Costs, shall be conclusive absent manifest error.

(c)        If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrowers shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.7 (c) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.

(d)        If, at any time, Bank, in its sole and absolute discretion,
determines that (i) the amount of LIBOR Advances or LIBOR Term Loan Advances for
periods equal to the corresponding applicable Revolving Loan Interest Periods or
Term Loan Interest Periods are not available to Bank in the offshore currency
interbank markets, or (ii) LIBOR does not accurately reflect the cost to Bank of
lending the LIBOR Advances or LIBOR Term Loan Advances, then Bank shall promptly
give notice thereof to Borrowers. Upon the giving of such notice, Bank’s
obligation to make the LIBOR Advances or LIBOR Term Loan Advances shall
terminate; provided, however, Advances and Term Loan Advances shall not
terminate if Bank and Borrowers agree in writing to a different interest rate
applicable to LIBOR Advances and/or LIBOR Term Loan Advances.

(e)        If it shall become unlawful for Bank to continue to fund or maintain
any LIBOR Advances or LIBOR Term Loan Advances, or to perform its obligations
hereunder, upon demand by Bank, Borrowers shall prepay the Advances and Term
Loan Advances in full with accrued interest thereon and all other amounts
payable by Borrowers hereunder (including, without limitation, any amount
payable in connection with such prepayment pursuant to Section 3.7(a)).
Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Advance or LIBOR Term Loan Advance then being
requested by Borrowers pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrowers shall have the option, subject to the
provisions of Section 3.6(c), to (i) rescind such Notice of Borrowing or Notice
of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
Prime Rate Term Loan Advance or to have outstanding Advances or Term Loan
Advances converted into or continued as Prime Rate Advances or Prime Rate Term
Loan Advances, as applicable, by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such modification on the date on which Bank
gives notice of its determination as described above.

 

4

CREATION OF SECURITY INTEREST.

 

 

4.1

Grant of Security Interest.

Each Borrower hereby grants Bank, to secure the payment and performance in full
of all of the Obligations, a continuing security interest in, and pledges to
Bank, the Collateral, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof. Each Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Bank’s Lien under this Agreement). If any Borrower shall acquire a commercial
tort claim, such Borrower shall promptly notify Bank in a writing signed by such
Borrower of the general details thereof and grant to Bank in such writing a
security

 

10

 



 

--------------------------------------------------------------------------------

interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrowers’ sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrowers.

 

 

4.2

Authorization to File Financing Statements.

Each Borrower hereby authorizes Bank to file financing statements, without
notice to Borrowers, with all appropriate jurisdictions to perfect or protect
Bank’s interest or rights hereunder, including a notice that any disposition of
the Collateral, by any Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code.

 

5

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as follows:

 

 

5.1

Due Organization, Authorization; Power and Authority.

Each Borrower is duly existing and in good standing as a Registered Organization
in its jurisdiction of formation and is qualified and licensed to do business
and is in good standing in any jurisdiction in which the conduct of its business
or its ownership of property requires that it be qualified except where the
failure to do so could not reasonably be expected to have a material adverse
effect on such Borrower’s business. In connection with this Agreement, each
Borrower has delivered to Bank a completed certificate, entitled “Perfection
Certificate”. Each Borrower represents and warrants to Bank that 5.2.1.1 such
Borrower’s exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; 5.2.1.2 such Borrower is an organization of the
type and is organized in the jurisdiction set forth in the Perfection
Certificate; 5.2.1.3 the Perfection Certificate accurately sets forth such
Borrower’s organizational identification number or accurately states that such
Borrower has none; 5.2.1.4 the Perfection Certificate accurately sets forth such
Borrower’s place of business, or, if more than one, its chief executive office
as well as such Borrower’s mailing address (if different than its chief
executive office); 5.2.1.5 except as set forth in the Perfection Certificate,
such Borrower (and each of its predecessors) has not, in the past five (5)
years, changed its jurisdiction of formation, organizational structure or type,
or any organizational number assigned by its jurisdiction; and 5.2.1.6 all other
information set forth on the Perfection Certificate pertaining to such Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that each Borrower may from time to time update certain information in
the Perfection Certificate after the Effective Date to the extent permitted by
one or more specific provisions in this Agreement). If any Borrower is not now a
Registered Organization but later becomes one, such Borrower shall promptly
notify Bank of such occurrence and provide Bank with such Borrower’s
organizational identification number.

The execution, delivery and performance by each Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not 5.2.1.6.1 conflict
with any of any Borrower’s organizational documents, 5.2.1.6.2 contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, 5.2.1.6.3 contravene, conflict or violate any applicable material order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority by which any Borrower or any its Subsidiaries or any of their property
or assets may be bound or affected, 5.2.1.6.4 require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or 5.2.1.6.5 constitute an event
of default under any material agreement by which any Borrower is bound. No
Borrower is in default under any agreement to which it is a party or by which it
is bound in which the default could reasonably be expected to have a material
adverse effect on the business of Comverge, Enerwise or PES or on the business
of the Borrowers taken as a whole.

 

 

5.2

Collateral.

Each Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens. Borrowers

 

11

 



 

--------------------------------------------------------------------------------

have no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrowers have given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
In the event that any Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral with an aggregate value in
excess of Five Hundred Thousand Dollars ($500,000) to a bailee, then such
Borrower will first receive the written consent of Bank and such bailee must
execute and deliver a bailee agreement in form and substance satisfactory to
Bank in its sole discretion.

Each Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrowers’ knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on the business of Comverge, Enerwise or PES or on the business of the
Borrowers taken as a whole. Except as noted on the Perfection Certificate, each
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which any Borrower is the licensee (a) that prohibits
or otherwise restricts any Borrower from granting a security interest in
Borrowers’ interest in such license or agreement or any other property, or (b)
for which a default under or termination of could interfere with the Bank’s
right to sell any Collateral. Borrowers shall provide written notice to Bank
within thirty (30) days of entering or becoming bound by any such license or
agreement (other than over-the-counter software that is commercially available
to the public). Borrowers shall take such steps as Bank requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all such licenses or agreements to be deemed “Collateral” and for Bank to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) Bank to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Bank’s rights and remedies under this Agreement and the other Loan Documents.

 

 

5.3

Accounts Receivable.

For any Eligible Account in any Borrowing Base Certificate, all statements made
and all unpaid balances appearing in all invoices, instruments and other
documents evidencing such Eligible Accounts are and shall be true and correct
and all such invoices, instruments and other documents, and all of each
Borrower’s Books are genuine and in all respects what they purport to be.
Whether or not an Event of Default has occurred and is continuing, Bank may
notify any Account Debtor owing any Borrower money of Bank’s security interest
in such funds and verify the amount of such Eligible Account. All sales and
other transactions underlying or giving rise to each Eligible Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. No Borrower has any knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are Eligible Accounts
in any Borrowing Base Certificate. To the best of each Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms subject to bankruptcy, insolvency and other similar laws and general
equitable principles.

 

 

5.4

Litigation.

Except for those actions or proceedings for which Borrowers have provided Bank
written notice in accordance with Section 6.2(a)(v), there are no actions or
proceedings pending or, to the knowledge of the Responsible Officers, threatened
in writing by or against any Borrower or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a material adverse
effect on the business of Comverge, Enerwise or PES or on the business of
Borrowers as a whole.

 

 

5.5

No Material Deviation in Financial Statements.

 

12

 



 

--------------------------------------------------------------------------------

The financial statements for the Borrower and any of their Subsidiaries
delivered to Bank fairly present in all material respects the consolidated
financial condition and consolidated results of operations of the Borrowers
taken as a whole. There has not been any material deterioration in the
consolidated financial condition of the Borrowers taken as a whole since the
date of the most recent financial statements submitted to Bank.

 

 

5.6

Solvency.

The fair salable value of the assets of the Borrowers (including goodwill minus
disposition costs) taken as a whole exceeds the fair value of the liabilities of
the Borrowers taken as a whole.

 

 

5.7

Regulatory Compliance.

No Borrower is an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. No
Borrower is engaged as one of its important activities in extending credit for
margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Each Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Neither any Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. No Borrower has violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a material adverse effect on the business of Comverge, Enerwise or PES or on the
business of the Borrowers taken as a whole. None of any Borrower’s or any of its
Subsidiaries’ properties or assets has been used by any Borrower or any
Subsidiary or, to the best of each Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Each Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

 

 

5.8

Subsidiaries; Investments.

No Borrower owns any stock, partnership interest or other equity securities
except for Permitted Investments.

 

 

5.9

Tax Returns and Payments; Pension Contributions.

Each Borrower has timely filed all required tax returns and reports, and each
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by any Borrower. Each Borrower may
defer payment of any contested taxes, provided that such Borrower 5.2.1.7 in
good faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, 5.2.1.8 notifies Bank in
writing of the commencement of, and any material development in, the
proceedings, 5.2.1.9 posts bonds or takes any other steps, if any, required to
prevent the Governmental Authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”. Each
Borrower is unaware of any claims or adjustments proposed for any of Borrowers’
prior tax years which could result in additional taxes becoming due and payable
by Borrowers. Each Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and no Borrower has withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of any Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

 

5.10

Use of Proceeds.

Borrowers shall use the proceeds of the Revolving Loan solely as working
capital, and to fund its general business requirements and not for personal,
family, household or agricultural purposes and shall use the proceeds of the
Term Loan solely to payoff the Convertible Notes Payable.

 

 

5.11

Full Disclosure.

 

13

 



 

--------------------------------------------------------------------------------

No written representation, warranty or other statement of any Borrower in any
certificate or written statement given to Bank, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by any Borrower in good faith and based upon reasonable assumptions are
not viewed as facts and that actual results during the period or periods covered
by such projections and forecasts may differ from the projected or forecasted
results).

 

 

5.12

Dormant Subsidiaries.

Comverge Control Systems, LTD (“Comverge Control”) (a) is an Israeli
corporation, (b) is a wholly owned Subsidiary of Comverge, (c) conducts no
material business and has no plans to in the future conduct any material
business, activities or operations, and (d) does not own, possess or maintain
any material assets or property. Before Comverge Control conducts any material
business of any kind or owns, possesses or maintains any material assets or
property, Borrowers shall provide Bank with (a) prior written notice, (b) a
Guaranty Agreement duly executed by Comverge Control in favor of Bank, (c) duly
executed Resolutions to Guaranty, and (d) a Stock Pledge Agreement duly executed
by Comverge pledging the Shares of Comverge Control in favor of Bank, with
undated Stock Powers, in blank.

 

6

AFFIRMATIVE COVENANTS

Each Borrower shall do all of the following:

 

 

6.1

Government Compliance.

(a)        Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on the business or
operations of Comverge, Enerwise or PES or on the business or operations of the
Borrowers taken as a whole. Each Borrower shall comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on any Borrower’s
business.

(b)        Obtain all of the Governmental Approvals necessary for the
performance by each Borrower of its obligations under the Loan Documents to
which it is a party and the grant of a security interest to Bank in all of its
property.

 

 

6.2

Financial Statements, Reports, Certificates.

(a)        Deliver to Bank: 6 as soon as available, but no later than thirty
(30) days after the last day of each month, a Borrower prepared consolidated
balance sheet and income statement covering Borrowers’ consolidated operations
for such month certified by a Responsible Officer and in a form similar to those
provided to the Bank prior to the Effective Date; 7 as soon as available, but no
later than forty-five (45) days after the last day of each fiscal quarter, a
Borrower prepared consolidated balance sheet and income statement covering
Borrowers’ consolidated operations for such fiscal quarter certified by a
Responsible Officer and in a form similar to those provided to the Bank prior to
the Effective Date; 8as soon as available, but no later than ninety (90) days
after the last day of each Borrower’s fiscal year, audited consolidated
financial statements of Comverge prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Bank in its
reasonable discretion; 9 within five (5) days of delivery, copies of all
statements, reports and notices made available to any Borrower’s security
holders or to any holders of Subordinated Debt (iv) in the event that any
Borrower becomes subject to the reporting requirements under the Securities
Exchange Act of 1934, as amended, within five (5) days of filing, all reports on
Form 10-K, 10-Q and 8-K filed with the Securities and Exchange Commission or a
link thereto on such Borrower’s or another website on the Internet; 10 a prompt
report of any legal actions pending or threatened against any Borrower or any of
its Subsidiaries which, if adversely determined, could reasonably be expected to
have a material adverse effect on the business of Comverge, Enerwise or PES or
on the business of Borrowers as a whole; 11 prompt notice of an event that
materially and adversely affects the value of the intellectual property; and
12 budgets, sales projections, operating plans and other financial information
reasonably requested by Bank.

 

14

 



 

--------------------------------------------------------------------------------

(b)        At all times, other than a Non-Formula Period, within thirty (30)
days after the last day of each month, deliver to Bank a duly completed
Borrowing Base Certificate signed by a Responsible Officer, with 13 aged
listings of accounts receivable and accounts payable (by invoice date).

(c)        Within thirty (30) days after the last day of each month, deliver to
Bank with the monthly financial statements, a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement.

(d)        Allow Bank to audit each Borrower’s Collateral at Borrowers’ expense.
Such audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing. The initial audit
shall be conducted within ninety (90) days of the Effective Date. The foregoing
inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be $750 per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses, not to exceed Eight Thousand Dollars ($8,000) per annual audit of the
Borrowers’ Collateral.

 

 

6.3

Inventory; Returns.

Keep all Inventory in good and marketable condition, free from material defects,
to the extent that the failure to do so could result in a Material Adverse
Change. Returns and allowances between each Borrower and its Account Debtors
shall follow such Borrower’s customary practices as they exist at the Effective
Date. Borrowers must promptly notify Bank of all returns, recoveries, disputes
and claims which, if adversely determined, could reasonably be expected to have
a material adverse effect on the business of Comverge, Enerwise or PES or on the
business of Borrowers as a whole.

 

 

6.4

Taxes; Pensions.

Timely file, and require each of its Subsidiaries to timely file, all required
tax returns and reports and timely pay, and require each of its Subsidiaries to
timely pay, all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by any Borrower and each of its Subsidiaries, except for
deferred payment of any taxes contested pursuant to the terms of Section 5.9
hereof, and shall deliver to Bank, on demand, appropriate certificates attesting
to such payments, and pay all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms.

 

 

6.5

Insurance.

Keep its business and the Collateral insured for risks and in amounts standard
for companies in each Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with companies, and
in amounts that are satisfactory to Bank in its reasonable discretion. Bank
hereby confirms that each Borrower’s insurance in effect on the Effective Date
is acceptable to Bank as of the Effective Date. All property policies shall have
a lender’s loss payable endorsement showing Bank as a lender loss payee and
waive subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer
shall give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank’s request, Borrowers shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank’s option, be payable to Bank on account
of the Obligations; provided, however, that to the extent that a portion of any
such proceeds relate to claims involving AER, such portion shall not be payable
to Bank on account of the Obligations. If any Borrower fails to obtain insurance
as required under this Section 6.5or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Bank deems prudent.

 

 

6.6

Operating Accounts.

(a)        Maintain operating and other deposit accounts and securities accounts
with Bank and Bank’s Affiliates which accounts shall represent at least 80% of
the dollar value of Borrowers’ accounts at all financial institutions, excluding
Cash Collateral held at other financial institutions used to secure letters of
credit or cash held as lease deposits.

 

15

 



 

--------------------------------------------------------------------------------

(b)        Provide Bank five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution other than
Bank or Bank’s Affiliates. For each Collateral Account that any Borrower at any
time maintains (excluding Cash Collateral held at other financial institutions
used to secure letters of credit or cash held as lease deposits so long as the
foregoing are permitted under this Agreement), such Borrower shall cause the
applicable bank or financial institution (other than Bank) at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Bank’s Lien in such Collateral Account in accordance with the terms hereunder.
The provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Borrower’s employees and identified to
Bank by any Borrower as such.

 

 

6.7

Financial Covenants.

Borrowers shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to
Borrowers:

 

(a)

Quick Ratio. A Quick Ratio of at least 1.15 to 1.00.

(b)        Tangible Net Worth. Maintain, measured as of the end of each fiscal
quarter during the following periods, a Tangible Net Worth of at least the
following:

 

Period

Minimum Tangible Net Worth

Quarter ending December 31, 2008

$35,000,000 plus the Applicable Equity Proceeds

Quarter ending March 31, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending June 30, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending September 30, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending December 31, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending March 31, 2010 and each quarter thereafter

$27,000,000 plus the Applicable Equity Proceeds

 

 

6.8

Protection and Registration of Intellectual Property Rights.

Each Borrower shall: (c) protect, defend and maintain the validity and
enforceability of its intellectual property; (d) promptly advise Bank in writing
of material infringements of its intellectual property; and (e) not allow any
intellectual property material to any Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent. If any
Borrower (i) obtains any patent, registered trademark or servicemark, registered
copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
patent or the registration of any trademark or servicemark, then such Borrower
shall immediately provide written notice thereof to Bank and shall execute such
intellectual property security agreements and other documents and take such
other actions as Bank shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Bank in such property. If any Borrower decides to register any copyrights or
mask works in the United States Copyright Office, such Borrower shall:
(x) provide Bank with at least fifteen (15) days prior written notice of such
Borrower’s intent to register such copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright

 

16

 



 

--------------------------------------------------------------------------------

Office (excluding exhibits thereto); (y) execute an intellectual property
security agreement and such other documents and take such other actions as Bank
may request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Each Borrower shall
promptly provide to Bank copies of all applications that it files for patents or
for the registration of trademarks, servicemarks, copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for Bank to perfect and maintain a first priority perfected
security interest in such property.

 

 

6.9

Litigation Cooperation.

From the date hereof and continuing through the termination of this Agreement,
make available to Bank, without expense to Bank, each Borrower and its officers,
employees and agents and Borrowers’ books and records, to the extent that Bank
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrowers.

 

 

6.10

Further Assurances.

Execute any further instruments and take further action as Bank reasonably
requests to perfect or continue Bank’s Lien in the Collateral or to effect the
purposes of this Agreement. Deliver to Bank, within five (5) days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of any Borrower or any of its Subsidiaries.

 

7

NEGATIVE COVENANTS

No Borrower shall do any of the following without Bank’s prior written consent:

 

 

7.1

Dispositions.

Convey, sell, lease, transfer or otherwise dispose of (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (f) in the ordinary course of
business; for reasonably equivalent consideration; (g) of worn-out or obsolete
Equipment; (h) in connection with Permitted Liens and Permitted Investments;
(i) of non-exclusive licenses for the use of the property of any Borrower or any
of its Subsidiaries in the ordinary course of business; and (e) so long as an
Event of Default has not occurred and is not continuing, of cash to the holders
of the Convertible Notes Payable as repayment of such Convertible Notes Payable.

 

 

7.2

Changes in Business, Management, Ownership, or Business Locations.

(a)        Engage in any material line of business other those lines of business
conducted by Borrower and its Subsidiaries on the date hereof and any business
reasonably related, complementary or incidental thereto or reasonable extensions
thereof; (b) liquidate or dissolve; or (c) enter into any transaction or series
of related transactions in which the stockholders of any Borrower who were not
stockholders immediately prior to the first such transaction own more than 49%
of the voting stock of such Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
such Borrower’s equity securities in a public offering or to venture capital
investors so long as such Borrower identifies to Bank the venture capital
investors prior to the closing of the transaction). No Borrower shall, without
at least thirty (30) days prior written notice to Bank: (1) add any new offices
or business locations, including warehouses (unless such new offices or business
locations contain less than Ten Thousand Dollars ($10,000) in such Borrower’s
assets or property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

 

7.3

Mergers or Acquisitions.

 

17

 



 

--------------------------------------------------------------------------------

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person. A
Subsidiary may merge or consolidate into another Subsidiary or into any
Borrower, and a Borrower may merge or consolidate into another Borrower.

 

 

7.4

Indebtedness.

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

 

7.5

Encumbrance.

Create, incur, allow, or suffer any Lien on any of its property, or assign or
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank) with any Person which directly or indirectly
prohibits or has the effect of prohibiting any Borrower from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of such Borrower’s intellectual property, except as is otherwise permitted
in Section 7.1 hereof and the definition of “Permitted Lien” herein.

 

 

7.6

Maintenance of Collateral Accounts.

Maintain any Collateral Account except pursuant to the terms of Section 6.6(b)
hereof.

 

 

7.7

Distributions; Investments.

(a)        Pay any dividends or make any distribution or payment or redeem,
retire or purchase any of its capital stock other than Permitted Distributions;
or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

 

7.8

Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of any Borrower, except for transactions that are in the
ordinary course of such Borrower’s business, upon fair and reasonable terms that
are no less favorable to such Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.

 

 

7.9

Subordinated Debt.

(a)        Make or permit any payment on any Subordinated Debt, except under the
terms of the subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, or 7.5.1.1 amend any provision in any
document relating to the Subordinated Debt which would increase the amount
thereof or adversely affect the subordination thereof to Obligations owed to
Bank.

 

 

7.10

Compliance.

Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on the business of Comverge, Enerwise or PES or on the business
of the Borrowers taken as a whole, or permit any of its Subsidiaries to do so;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could

 

18

 



 

--------------------------------------------------------------------------------

reasonably be expected to result in any liability of any Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

 

8

EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

 

8.1

Payment Default.

Any Borrower fails to 8.5.1.1 make any payment of principal or interest on any
Credit Extension on its due date, or 8.5.1.2 pay any other Obligations within
three (3) Business Days after such Obligations are due and payable (which three
(3) day grace period shall not apply to payments due on the Revolving Loan
Maturity Date or the Term Loan Maturity Date). During the cure period, the
failure to cure the payment default is not an Event of Default (but no Credit
Extension will be made during the cure period);

 

 

8.2

Covenant Default.

(a)        Any Borrower fails or neglects to perform any obligation in Sections
6.2, 6.5, 6.6, or 6.7, or violates any covenant in Section 7; or

(b)        Any Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by any
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrowers shall have an additional
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to cure the
default shall not be deemed an Event of Default (but no Credit Extensions shall
be made during such cure period). Grace periods provided under this section
shall not apply, among other things, to financial covenants or any other
covenants set forth in Section 8.2(a) above;

 

 

8.3

Material Adverse Change.

A Material Adverse Change occurs;

 

 

8.4

Attachment; Levy; Restraint on Business.

 

(a) (i)The service of process seeking to attach, by trustee or similar process,
any funds of any Borrower or of any entity under control of such Borrower
(including a Subsidiary) on deposit with Bank or any Bank Affiliate, or
99.5.1.1.110 a notice of lien, levy, or assessment is filed against any of any
Borrower’s assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and

 

(b)(i)any material portion of any Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or 1111.5.1.1.1 any court
order enjoins, restrains, or prevents any Borrower from conducting any part of
its business;

 

 

8.5

Insolvency

(a)        Any Borrower is unable to pay its debts (including trade debts) as
they become due or otherwise becomes insolvent; 11.5.1.2 any Borrower begins an
Insolvency Proceeding; or 11.5.1.3 an Insolvency Proceeding is begun against any
Borrower and not dismissed or stayed within thirty (30) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

 

19

 



 

--------------------------------------------------------------------------------

 

8.6

Other Agreements.

There is a default in any agreement to which any Borrower or any Guarantor is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of One Million Dollars ($1,000,000) or that
could have a material adverse effect on the business of Comverge, Enerwise or
PES or on the business of the Borrowers taken as a whole, or on the business of
any Guarantor;

 

 

8.7

Judgments.

One or more judgments, orders, or decrees for the payment of money in an amount,
individually or in the aggregate, of at least Five Hundred Thousand Dollars
($500,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
any Borrower and shall remain unsatisfied, unvacated, or unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction, vacation, or stay of such judgment,
order, or decree);

 

 

8.8

Misrepresentations.

Any Borrower or any Person acting for any Borrower makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Bank or to induce Bank to enter this Agreement or
any Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

 

 

8.9

Subordinated Debt.

A default or breach occurs under any agreement between any Borrower and any
creditor of any Borrower that signed a subordination, intercreditor, or other
similar agreement with Bank, or any creditor that has signed such an agreement
with Bank breaches any terms of such agreement; or

 

 

8.10

Guaranty.

(a)        Any guaranty of any Obligations terminates or ceases for any reason
to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7 or 8.8, occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor.

 

 

8.11

Governmental Approvals.

Any Governmental Approval shall have been (a) revoked, rescinded, suspended,
modified in a material adverse manner or not renewed in the ordinary course for
a full term or (b) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (a) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal (i) has, or
could reasonably be expected to have, a Material Adverse Change, or (ii)
adversely affects the legal qualifications of any Borrower or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to materially adversely affect the status of or legal
qualifications of any Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

 

9

BANK’S RIGHTS AND REMEDIES

 

 

9.1

Rights and Remedies.

While an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

 

20

 



 

--------------------------------------------------------------------------------

(a)        declare all Obligations immediately due and payable (but if an Event
of Default described in Section 8.5 occurs all Obligations are immediately due
and payable without any action by Bank);

(b)        stop advancing money or extending credit for any Borrower’s benefit
under this Agreement or under any other agreement between any Borrower and Bank;

(c)        demand that any Borrower 12 deposits cash with Bank in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and such Borrower shall forthwith deposit and pay such amounts, and
13 pay in advance all Letter of Credit fees scheduled to be paid or payable over
the remaining term of any Letters of Credit;

(d)        settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing any Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(e)        make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrowers shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Each Borrower grants
Bank a license to enter and occupy any of its premises, without charge, to
exercise any of Bank’s rights or remedies;

(f)        apply to the Obligations any 14 balances and deposits of any Borrower
it holds, or 15 any amount held by Bank owing to or for the credit or the
account of any Borrower;

(g)        ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, each
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, each
Borrower’s rights under all licenses and all franchise agreements inure to
Bank’s benefit;

(h)        place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

 

(i)

demand and receive possession of each Borrower’s Books; and

(j)        exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

 

9.2

Power of Attorney.

Each Borrower hereby irrevocably appoints Bank as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: 15.5.1.1 endorse each Borrower’s name on any checks or other forms
of payment or security; 15.5.1.2 sign each Borrower’s name on any invoice or
bill of lading for any Account or drafts against Account Debtors; 15.5.1.3
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; 15.5.1.4 make,
settle, and adjust all claims under Borrowers’ insurance policies; 15.5.1.5 pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and 15.5.1.6 transfer the
Collateral into the name of Bank or a third party as the Code permits. Each
Borrower hereby appoints Bank as its lawful attorney-in-fact to sign each
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations have been satisfied in full and Bank
is under no further obligation to make Credit Extensions hereunder. Bank’s
foregoing appointment as each Borrower’s attorney in fact, and all of Bank’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions terminates.

 

21

 



 

--------------------------------------------------------------------------------

 

9.3

Protective Payments.

If any Borrower fails to obtain the insurance called for by Section 6.5 or fails
to pay any premium thereon or fails to pay any other amount which Borrowers are
obligated to pay under this Agreement or any other Loan Document, Bank may
obtain such insurance or make such payment, and all amounts so paid by Bank are
Bank Expenses and immediately due and payable, bearing interest at the then
highest applicable rate, and secured by the Collateral. Bank will make
reasonable efforts to provide Borrowers with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

 

 

9.4

Application of Payments and Proceeds.

Borrowers shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrowers to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement. If an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrowers’ account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrowers or other Persons legally
entitled thereto; Borrowers shall remain liable to Bank for any deficiency. If
Bank, in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

 

 

9.5

Bank’s Liability for Collateral.

So long as Bank complies with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Bank,
Bank shall not be liable or responsible for: 15.5.1.7 the safekeeping of the
Collateral; 15.5.1.8 any loss or damage to the Collateral; 15.5.1.9 any
diminution in the value of the Collateral; or 15.5.1.10 any act or default of
any carrier, warehouseman, bailee, or other Person. Borrowers bear all risk of
loss, damage or destruction of the Collateral.

 

 

9.6

No Waiver; Remedies Cumulative.

Bank’s failure, at any time or times, to require strict performance by Borrowers
of any provision of this Agreement or any other Loan Document shall not waive,
affect, or diminish any right of Bank thereafter to demand strict performance
and compliance herewith or therewith. No waiver hereunder shall be effective
unless signed by Bank and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election, and Bank’s waiver of any Event of Default is not a
continuing waiver. Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

 

9.7

Demand Waiver.

Each Borrower waives demand, notice of default or dishonor, notice of payment
and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which any Borrower is
liable.

 

10

NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: 15.5.1.11 upon
the earlier of actual receipt and three (3) Business Days after deposit in the
U.S. mail, first class, registered or certified mail return receipt requested,
with proper postage prepaid; 15.5.1.12 upon transmission, when sent by
electronic mail or facsimile transmission; 15.5.1.13 one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or
15.5.1.14 when delivered, if hand-delivered by

 

22

 



 

--------------------------------------------------------------------------------

messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Bank or any
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

If to Borrowers:

Comverge, Inc.

3950 Shackleford Road

Suite 400

Duluth, Georgia 33096

Attn: Mr. Dan Pfeffer

Fax: (770) 696-7665

email: dpfeffer@comverge.com

 

 

If to Bank:

Silicon Valley Bank

3353 Peachtree Road, N.E.

Suite M-10

Atlanta, Georgia 30326

Attn: Mr. Andrew Rico

Fax: (404) 467-4467

Email: arico@svbank.com

 

11

CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Georgia law governs the Loan Documents without regard to principles of conflicts
of law. Each Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in the State of Georgia; provided, however, that if for
any reason Bank cannot avail itself of such courts in the State of Georgia, each
Borrower accept jurisdiction of the courts and venue in Santa Clara County,
California; provided, further, however, that nothing in this Agreement shall be
deemed to operate to preclude Bank from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank. Each Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrowers at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrowers’ actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12

GENERAL PROVISIONS

 

 

12.1

Successors and Assigns.

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrowers may not assign this Agreement or any rights or
obligations under it without Bank’s prior written consent (which may be granted
or withheld in Bank’s discretion). Bank has the right, without the consent of or
notice to Borrowers, to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank’s obligations, rights, and benefits
under this Agreement and the other Loan Documents.

 

 

12.2

Indemnification.

 

23

 



 

--------------------------------------------------------------------------------

Each Borrower agrees to indemnify, defend and hold Bank and its directors,
officers, employees, agents, attorneys, or any other Person affiliated with or
representing Bank (each, an “Indemnified Person”) harmless against:
15.5.1.15 all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and 15.5.1.16 all losses or Bank Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Bank and any Borrower (including reasonable attorneys’ fees
and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

 

 

12.3

Time of Essence.

Time is of the essence for the performance of all Obligations in this Agreement.

 

 

12.4

Severability of Provisions.

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

 

12.5

Correction of Loan Documents.

Bank may correct patent errors and fill in any blanks in this Agreement and the
other Loan Documents consistent with the agreement of the parties.

 

 

12.6

Amendments in Writing; Integration.

All amendments to this Agreement must be in writing and signed by both Bank and
Borrowers. This Agreement and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

 

 

12.7

Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

 

12.8

Survival.

All covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied. The obligation of each Borrower in Section 12.2 to indemnify
Bank shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.

 

 

12.9

Confidentiality.

In handling any confidential information, Bank shall exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made: 15.5.1.17 to Bank’s Subsidiaries or Affiliates;
15.5.1.18 to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, Bank shall use commercially reasonable efforts to
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision); 15.5.1.19 as required by law, regulation, subpoena, or other
order; 15.5.1.20 to Bank’s regulators or as otherwise required in connection
with Bank’s examination or audit; 15.5.1.21 as Bank considers appropriate in
exercising remedies under the Loan Documents; and 15.5.1.22 to third-party
service providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that
either: 15.5.1.22.1 is in the public domain or in Bank’s possession when
disclosed to Bank, or becomes part of the public

 

24

 



 

--------------------------------------------------------------------------------

domain after disclosure to Bank; or 15.5.1.22.2 is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose any Borrower’s identity or
the identity of any person associated with any Borrower unless otherwise
expressly permitted by this Agreement. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.

 

 

12.10

Attorneys’ Fees, Costs and Expenses.

In any action or proceeding between any Borrower and Bank arising out of or
relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.

 

12.11    Joint Liability. Each Person included in the term “Borrowers” hereby
covenants and agrees with Bank as follows:

(a)        The Obligations include all present and future indebtedness, duties,
obligations, and liabilities under the Loan Documents, whether now existing or
contemplated or hereafter arising, of any one or more of the Borrowers.

(b)        Reference in this Agreement and the other Loan Documents to the
“Borrowers” or otherwise with respect to any one or more of the Persons now or
hereafter included in the definition of “Borrowers” shall mean each and every
such Person and any one or more of such Persons, jointly and severally, unless
the context requires otherwise.

(c)        Each Person included in the term “Borrowers” in the discretion of its
respective management is to agree among themselves as to the allocation of the
benefits of the proceeds of the Credit Extensions, provided, however, that each
such Person shall be deemed to have represented and warranted to Bank at the
time of allocation that each benefit and use of proceeds is permitted under this
Agreement.

(d)        Bank assumes no responsibility or liability for any errors, mistakes,
and/or discrepancies in the oral, telephonic, written or other transmissions of
any instructions, orders, requests and confirmations by any one or more of the
Persons included in the term “Borrowers” in connection with any Credit Extension
or any other transaction in connection with the provisions of this Agreement.

12.12    Inter-Company Debt, Contribution. Without implying any limitation on
the joint and several nature of the Obligations, Bank agrees that,
notwithstanding any other provision of this Agreement, the Persons included in
the term “Borrowers” may create reasonable inter-company indebtedness between or
among the Persons included in the term “Borrowers” with respect to the
allocation of the benefits and proceeds of the Credit Extensions under this
Agreement. The Persons included in the term “Borrowers” agree among themselves,
and Bank consents to that agreement, that each such Person shall have rights of
contribution from all of such Persons to the extent such Person incurs
Obligations in excess of the proceeds of the Credit Extensions received by, or
allocated to such Person. All such indebtedness and rights shall be, and are
hereby agreed by the Persons included in the term “Borrowers” to be, subordinate
in priority and payment to the indefeasible repayment in full in cash of the
Obligations, and, unless Bank agrees in writing otherwise, shall not be
exercised or repaid in whole or in part until all of the Obligations have been
indefeasibly paid in full in cash. Each Person included in the term “Borrowers”
agrees that all of such inter-company indebtedness and rights of contribution
are part of the Collateral and secure the Obligations. Each Person included in
the term “Borrowers” hereby waives all rights of counter claim, recoupment and
offset between or among themselves arising on account of that indebtedness and
otherwise. No Person included in the term “Borrowers” shall evidence the
inter-company indebtedness or rights of contribution by note or other
instrument, and shall not secure such indebtedness or rights of contribution
with any Lien or security.

12.13    Borrowers are Integrated Group. Each Person included in the term
“Borrowers” hereby represents and warrants to Bank that each of them will derive
benefits, directly and indirectly, from each Credit Extension, both in their
separate capacity and as a member of the integrated group to which each such
Person belongs and because the successful operation of the integrated group is
dependent upon the continued successful performance of the functions of the
integrated group as a whole, because (i) the terms of the Credit Extensions

 

25

 



 

--------------------------------------------------------------------------------

provided under this Agreement are more favorable than would otherwise would be
obtainable by such Persons individually, and (ii) the additional administrative
and other costs and reduced flexibility associated with individual loan
arrangements which would otherwise be required if obtainable would substantially
reduce the value to such Persons of the Credit Extensions.

12.14    Primary Obligations. The obligations and liabilities of each Person
included in the term “Borrowers” shall be primary, direct and immediate, shall
not be subject to any counterclaim, recoupment, set off, reduction or defense
based upon any claim that such Person may have against any one or more of the
other Persons included in the term “Borrowers”, Bank and/or any other guarantor
and shall not be conditional or contingent upon pursuit or enforcement by Bank
of any remedies it may have against Persons included in the term “Borrowers”
with respect to this Agreement, or any of the other Loan Documents, whether
pursuant to the terms thereof or by operation of law. Without limiting the
generality of the foregoing, Bank shall not be required to make any demand upon
any of the Persons included in the term “Borrowers”, or to sell the Collateral
or otherwise pursue, enforce or exhaust its or their remedies against the
Persons included in the term “Borrowers” or the Collateral either before,
concurrently with or after pursuing or enforcing its rights and remedies
hereunder. Any one or more successive or concurrent actions or proceedings may
be brought against each Person included in the term “Borrowers”, either in the
same action, if any, brought against any one or more of the Persons included in
the term “Borrowers” or in separate actions or proceedings, as often as Bank may
deem expedient or advisable. Without limiting the foregoing, it is specifically
understood that any modification, limitation or discharge of any of the
liabilities or obligations of any one or more of the Persons included in the
term “Borrowers”, any other guarantor or any obligor under any of the Loan
Documents, arising out of, or by virtue of, any bankruptcy, arrangement,
reorganization or similar proceeding for relief of debtors under federal or
state law initiated by or against any one or more of the Persons included in the
term “Borrowers”, in their respective capacities as borrowers and guarantors
under this Agreement, or under any of the Loan Documents shall not modify,
limit, lessen, reduce, impair, discharge, or otherwise affect the liability of
any other Borrower under this Agreement in any manner whatsoever, and this
Agreement shall remain and continue in full force and effect. It is the intent
and purpose of this Agreement that each Person included in the term “Borrowers”
shall and does hereby waive all rights and benefits which might accrue to any
other guarantor by reason of any such proceeding, and the Persons included in
the term “Borrowers” agree that they shall be liable for the full amount of the
obligations and liabilities under this Agreement regardless of, and irrespective
to, any modification, limitation or discharge of the liability of any one or
more of the Persons included in the term “Borrowers”, any other guarantor or any
other obligor under any of the Loan Documents, that may result from any such
proceedings.

 

13

DEFINITIONS

 

 

13.1

Definitions.

As used in this Agreement, the following terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to any Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Additional Costs” is defined in Section 3.7(b).

“Advance” or “Advances” means an advance (or advances) under the Revolving Loan.

“AER” means Alternative Energy Resources, Inc., a Delaware corporation.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

 

26

 



 

--------------------------------------------------------------------------------

“Applicable Equity Proceeds” means an amount equal to fifty percent (50%) of all
proceeds received by Borrowers from the sale of equity securities by any
Borrower after the Effective Date.

“Availability Amount” is (a) the lesser of (i) the Revolving Loan or (ii) the
amount of the Borrowing Base minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserve and minus (c) the outstanding principal balance
of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to any Borrower.

“Borrower” and “Borrowers” are defined in the preamble hereof.

“Borrower’s Books” are all of each Borrower’s books and records including
ledgers, federal and state tax returns, records regarding each Borrower’s assets
or liabilities, the Collateral, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.

“Borrowing Base” is eighty percent (80%) of Eligible Accounts, as determined by
Bank from Borrowers’ most recent Borrowing Base Certificate; provided, however,
that Bank may decrease the foregoing percentage in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibits D.

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance or LIBOR Term Loan Advance, the
term “Business Day” shall also mean a day on which dealings are carried on in
the London interbank market.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than two (2) years from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Georgia; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Georgia, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrowers described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.

 

27

 



 

--------------------------------------------------------------------------------

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Continuation Date” means any date on which any Borrower elects to continue, as
the case may be, a (i) LIBOR Advance into another Revolving Loan Interest
Period, and/or (ii) LIBOR Term Loan Advance into another Term Loan Interest
Period.

“Control Agreement” is any control agreement entered into among the depository
institution at which any Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which any Borrower maintains a
Securities Account or a Commodity Account, the applicable Borrower, and Bank
pursuant to which Bank obtains control (within the meaning of the Code) over
such Deposit Account, Securities Account, or Commodity Account.

“Conversion Date” means any date on which any Borrower elects to convert, as the
case may be, a (i) a Prime Rate Advance to a LIBOR Advance or a LIBOR Advance to
a Prime Rate Advance or (ii) a Prime Rate Term Loan Advance to a LIBOR Term Loan
Advance or a LIBOR Term Loan Advance to a Prime Rate Term Loan Advance.

“Convertible Notes” means those certain promissory notes made by Borrowers
copies of which are attached hereto as Exhibit F.

“Credit Extension” is any Advance, Letter of Credit, Term Loan, or any other
extension of credit by Bank for any Borrower’s benefit pursuant to any Loan
Document.

“Current Liabilities” are all obligations and liabilities of the applicable
Borrower to Bank that mature within one (1) year.

“Default Rate” is defined in Section 2.4(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrowers’ deposit account, account number
[***], maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Effective Amount” means with respect to any Advances or any Term Loan Advances
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowing and prepayments or repayments thereof occurring on such
date.

“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrowers’ business that meet all Borrowers’ representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective

 

28

 



 

--------------------------------------------------------------------------------

Date to adjust any of the criteria set forth below and to establish new criteria
in its good faith business judgment. Eligible Accounts shall not include:

(a)        Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date regardless of invoice payment period terms;

(b)        Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;

(c)        Accounts billed in the United States and owing from an Account Debtor
which does not have its principal place of business in the United States or
Canada unless such Accounts are otherwise Eligible Accounts and (i) covered in
full by credit insurance satisfactory to Bank, less any deductible,
(ii) supported by letter(s) of credit acceptable to Bank, (iii) supported by a
guaranty from the Export-Import Bank of the United States, or (iv) that Bank
otherwise approves of in writing;

(d)        Accounts billed and payable outside of the United States unless the
Bank has a first priority, perfected security interest or other enforceable Lien
in such Accounts;

(e)        Accounts owing from an Account Debtor to the extent that the
applicable Borrower is indebted or obligated in any manner to the Account Debtor
(as creditor, lessor, supplier or otherwise - sometimes called “contra”
accounts, accounts payable, customer deposits or credit accounts), with the
exception of customary credits, adjustments and/or discounts given to an Account
Debtor by such Borrower in the ordinary course of its business;

(f)        Accounts for which the Account Debtor is any Borrower’s Affiliate,
officer, employee, or agent;

 

(g)

Accounts with credit balances over ninety (90) days from invoice date;

(h)        Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to any Borrower exceed twenty-five (25%) of all Accounts,
unless Bank approves in writing;

(i)        Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
the applicable Borrower has assigned its payment rights to Bank and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended (the “Assignment of Claims Requirement”);

(j)        Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

(k)        Accounts owing from an Account Debtor that has not been invoiced or
where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);

(l)        Accounts subject to contractual arrangements between any Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of such Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

(m)       Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of the
applicable Borrower’s complete performance (but only to the extent of the amount
withheld; sometimes called retainage billings);

(n)        Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(o)        Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, the
applicable Borrower, and the Account Debtor have entered into an agreement
acceptable to Bank in its sole discretion wherein the Account Debtor
acknowledges that (i) it has

 

29

 



 

--------------------------------------------------------------------------------

title to and has ownership of the goods wherever located, (ii) a bona fide sale
of the goods has occurred, and (iii) it owes payment for such goods in
accordance with invoices from such Borrower (sometimes called “bill and hold”
accounts);

 

(p)

Accounts for which the Account Debtor has not been invoiced;

(q)        Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of the applicable Borrower’s business;

(r)        Accounts for which the applicable Borrower has permitted Account
Debtor’s payment to extend beyond 90 days;

(s)        Accounts subject to chargebacks or others payment deductions taken by
an Account Debtor (but only to the extent the chargeback is determined invalid
and subsequently collected by the applicable Borrower);

(t)        Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and

(u)        Accounts for which Bank in its good faith business judgment
determines collection to be doubtful.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of any Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,

 

30

 



 

--------------------------------------------------------------------------------

legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations, including 6D
Comverge, Inc, Comverge Energy Management, Inc., Comverge Utah, Inc., Comverge
Canada, Inc., Comverge Energy Partners, LTD, Public Electric, Inc. and PES NY,
LLC.

“Guaranty Agreements” means all guaranty agreements executed by Guarantors in
connection with the Obligations, including, without limitation, the guaranty
agreements executed by 6D Comverge, Inc, Comverge Energy Management, Inc.,
Comverge Utah, Inc., Comverge Canada, Inc., Comverge Energy Partners, LTD,
Public Electric, Inc. and PES NY, LLC dated as of the date hereof.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Interest Rate Determination Date” means each date for calculating LIBOR for
purposes of determining the interest rate in respect of either a Revolving Loan
Interest Period or Term Loan Interest Period. The Interest Rate Determination
Date shall be the second Business Day prior to the first day of the related
Revolving Loan Interest Period for a LIBOR Advance or the related Term Loan
Interest Period for a LIBOR Term Loan Advance, as the case may be.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrowers’ custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreements” means collectively, those certain Intellectual Property Security
Agreements executed and delivered by each Borrower to Bank dated as of the
Effective Date.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“LIBOR” means, for any Interest Rate Determination Date with respect to a (i)
Revolving Loan Interest Period for any Advance to be made, continued as or
converted into a LIBOR Advance, the rate of interest per annum determined by
Bank to be the per annum rate of interest at which deposits in United States
Dollars are offered to Bank in the London interbank market (rounded upward, if
necessary, to the nearest 1/10,000th of one percent (0.0001%)) in which Bank
customarily participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Revolving Loan Interest Period
for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance, or (ii) Term Loan Interest
Period for any Term Loan Advance to be made continued as or converted into a
LIBOR Term Loan Advance, the rate of interest per annum determined by Bank to be
the per annum rate of interest at which deposits in United States Dollars are
offered to Bank in the London interbank market (rounded upward, if necessary, to
the nearest 1/10,000th of one percent (0.0001%)) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two (2)
Business Days prior to the first day of such Term Loan Interest Period for a
period approximately equal to such Term Loan Interest Period and in an amount
approximately equal to the amount of such Term Loan.

 

31

 



 

--------------------------------------------------------------------------------

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Advance
Rate.

“LIBOR Advance Rate” means, for each Revolving Loan Interest Period in respect
of a LIBOR Advance comprising part of the same Advance, an interest rate per
annum (rounded upward, if necessary, to the nearest 1/10,000th of one percent
(0.0001%)) equal to LIBOR for such Revolving Loan Interest Period divided by one
(1) minus the Reserve Requirement for such Revolving Loan Interest Period.

“LIBOR Rate Advance Margin” is equal to two hundred seventy-five (275) basis
points.

“LIBOR Rate Term Loan Margin” is equal to three hundred (300) basis points.

“LIBOR Term Loan Advance” means a Term Loan Advance that bears interest based at
the LIBOR Term Loan Rate.

“LIBOR Term Loan Rate” means, for each Term Loan Interest Period in respect of
LIBOR Term Loan Advances comprising part of the same Term Loan Advances, an
interest rate per annum (rounded upward, if necessary, to the nearest 1/10,000th
of one percent (0.0001%)) equal to LIBOR for such Term Loan Interest Period
divided by one (1) minus the Reserve Requirement for such Term Loan Interest
Period.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Guaranty Agreement, each Pledge Agreement, any note, or notes executed by
any Borrower or any Guarantor, and any other present or future agreement between
any Borrower any Guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Comverge, Enerwise or PES, or in the business
operations, or condition (financial or otherwise) of the Borrowers taken as a
whole; or (c) a material impairment of the prospect of repayment of any portion
of the Obligations or (d) Bank determines, based upon information available to
it and in its reasonable judgment, that there is a reasonable likelihood that
any Borrower shall fail to comply with one or more of the financial covenants in
Section 6 during the next succeeding financial reporting period.

“Membership Pledge Agreements” means all membership pledge agreements executed
by any Borrower in connection with the Obligations, including the membership
pledge agreements executed by Giants, dated the Effective Date, pledging one
hundred percent (100%) of membership interest in PES-NY.

“Minimum Cash Requirement” means (as it relates solely to the application and
applicability of a Non-Formula Period, and in no way shall be interpreted to
mean a financial covenant of the Borrowers under this Agreement) as of the end
of each fiscal quarter during the following periods, Borrowers maintaining a
minimum balance of unrestricted Cash and Cash Equivalents with Bank and Bank’s
Affiliates of at least the following:

 

Period

Minimum Cash and Cash Equivalents

Beginning on the Effective Date and ending on June 30, 2009

$30,000,000

Beginning on July 1, 2009 and ending on September 30, 2009

$29,250,000

Beginning on October 1, 2009 and ending on December 31, 2009

$28,500,000

 

 

32

 



 

--------------------------------------------------------------------------------

 

Beginning on January 1, 2010 and ending on March 30, 2010

$27,750,000

Beginning on April 1, 2010 and ending on June 30, 2010

$26,000,000

Beginning on July 1, 2010 and ending on September 30, 2010

$25,250,000

Beginning on October 1, 2010 and ending on December 31, 2010

$24,500,000

Beginning on January 1, 2011 and ending on March 31, 2011

$23,750,000

Beginning on April 1, 2011 and ending on June 30, 2011

$23,000,000

Beginning on July 1, 2011 and ending on September 30, 2011

$22,250,000

Beginning on October 1, 2011 and ending on December 31, 2011

$21,500,000

 

“Net Worth” shall be construed in accordance with GAAP.

“Non-Formula Period” is any period of time that Borrowers maintain Cash
Equivalents with Bank or any of Bank’s Affiliates in an aggregate amount of not
less than the Minimum Cash Requirement.

“Notice of Borrowing” means a notice given by Borrowers to Bank in accordance
with Sections 3.2(a) and 3.2(b), substantially in the form of Exhibit B-1, with
appropriate insertions.

“Notice of Conversion/Continuation” means a notice given by Borrowers to Bank in
accordance with Sections 3.5.1(b) and 3.5.2(b), substantially in the form of
Exhibit B-2, with appropriate insertions.

“Obligations” are each Borrower’s obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts any Borrower owes Bank now
or later, whether under this Agreement or the Loan Documents, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of each Borrower assigned to Bank, and the performance of each
Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Parent” is defined in Section 3.7(c).

“Partnership Pledge Agreements” means all partnership pledge agreements executed
by any Borrower in connection with the Obligations, including the partnership
pledge agreement executed by Comverge, dated the Effective Date, pledging one
hundred percent (100%) of partnership interest in Comverge Energy Partners, LTD.

 

33

 



 

--------------------------------------------------------------------------------

“Perfection Certificate” is defined in Section 5.1.

“Permitted Distributions” means:

(a)        purchases of capital stock from current or former employees,
consultants and directors pursuant to repurchase agreements or other similar
agreements in an aggregate amount not to exceed One Hundred Thousand Dollars
($100,000) in any fiscal year provided that at the time of such purchase no
Default or Event of Default has occurred and is continuing;

 

(b)

distributions or dividends consisting solely of Borrower’s capital stock;

(c)        purchases for value of any rights distributed in connection with any
stockholder rights plan;

(d)        purchases of capital stock or options to acquire such capital stock
with the proceeds received from a substantially concurrent issuance of capital
stock or convertible securities;

 

(e)

purchases of capital stock pledged as collateral for loans to employees;

(f)        purchases of capital stock in connection with the exercise of stock
options, restricted stock or stock appreciation rights by way of cashless
exercise or in connection with the satisfaction of withholding tax obligations;

(g)        purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations; and

(h)        the settlement or performance of such Person’s obligations under any
equity derivative transaction, option contract or similar transaction or
combination of transactions.

“Permitted Indebtedness” is:

(a)        Borrowers’ Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)

Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

 

(c)

Subordinated Debt;

(d)        unsecured Indebtedness to trade creditors and with respect to surety
bonds and similar obligations incurred in the ordinary course of business;

(e)        Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(f)

Indebtedness secured by Permitted Liens;

(g)        Indebtedness of Borrower to any Subsidiary and Contingent Obligations
of any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower in an aggregate principal amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) or any other Subsidiary and Contingent Obligations
of any Subsidiary with respect to obligations of any other Subsidiary (provided
that the primary obligations are not prohibited hereby);

(h)        Indebtedness incurred after the Effective Date owed to AER in an
amount not to exceed $1,000,000; and

(i)        extensions, refinancings, modifications, amendments and restatements
of any items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon any Borrower or its Subsidiary, as the case
may be.

“Permitted Investments” are:

 

(a)

Investments shown on the Perfection Certificate and existing on the Effective
Date;

 

34

 



 

--------------------------------------------------------------------------------

 

(b)

Investments consisting of Cash Equivalents;

(c)        Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrowers;

(d)        Investments consisting of deposit accounts in which Bank has a
perfected security interest;

 

(e)

Investments accepted in connection with Transfers permitted by Section 7.1;

(f)        Investments of Subsidiaries in or to other Subsidiaries or any
Borrower and Investments by any Borrower in Subsidiaries not to exceed $250,000
in the aggregate in any fiscal year;

(g)        Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of any Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by such Borrower’s Board of Directors;

(h)        Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i)        Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of any Borrower in any Subsidiary;

(j)        Investments consisting of the transfer by any Borrower to AER of
amounts which were owed to AER but paid by the applicable Account Debtor to such
Borrower; and

(k)        Investments by Borrowers in AER not to exceed $1,000,000 in the
aggregate during the term of this Agreement; provided that no Event of Default
exists at the time any such Investment is made and no Event of Default would be
caused by the making of any such Investment.

“Permitted Liens” are:

(a)        Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(b)        Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
such Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)        purchase money Liens (i) on Equipment acquired or held by Borrowers
incurred for financing the acquisition of the Equipment securing no more than
$250,000 in the aggregate amount outstanding, or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

(d)        Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed $250,000 and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(e)        Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(f)        Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

35

 



 

--------------------------------------------------------------------------------

(g)        leases or subleases of real property granted in the ordinary course
of business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of such Borrower’s business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Bank a security interest;

(h)        non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

(i)        Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and

(j)        Liens in favor of other financial institutions arising in connection
with Borrowers’ deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts do not include reference to deposit accounts
if Borrowers are not permitted to maintain such accounts with institutions other
than Bank.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreements” means collectively, each Stock Pledge Agreements, the
Membership Pledge Agreements and the Partnership Pledge Agreements.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Prime Rate Advance Margin” is equal to one quarter of one percent (.25%).

“Prime Rate Term Loan Advance” means a Term Loan Advance that bears interest
based at the Prime Rate.

“Prime Rate Term Loan Margin” is equal to one half of one percent (.50%).

“Quick Assets” are, on any date, Borrowers’ consolidated, unrestricted cash and
Cash Equivalents to the extent that each of the foregoing is maintained with
Bank and Bank Affiliates plus, sixty-five percent (65%) of Borrowers’ Accounts
(other than Accounts with account debtors that have not been invoiced or with
respect to when the applicable goods or services have not yet been rendered to
the Account Debtor).

“Quick Ratio” is a ratio of (i) Quick Assets to (ii) Current Liabilities, minus
the current portion of Deferred Revenue plus, without duplication, the aggregate
amount of the Obligations with maturities of greater than one (1) year and all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Repayment Period” is a period of time equal to sixty (60) consecutive months
commencing on the Term Loan Conversion Date.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

36

 



 

--------------------------------------------------------------------------------

“Reserve Requirement” means, for any Revolving Loan Interest Period or Term Loan
Interest Period, the average maximum rate at which reserves (including any
marginal, supplemental, or emergency reserves) are required to be maintained
during such Revolving Loan Interest Period or Term Loan Interest Period under
Regulation D against “Eurocurrency liabilities” (as such term is used in
Regulation D) by member banks of the Federal Reserve System. Without limiting
the effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by Bank by reason of any Regulatory Change
against (a) any category of liabilities which includes deposits by reference to
which either the LIBOR Advance Rate or LIBOR Term Loan Rate is to be determined
as provided in the definition of LIBOR or (b) any category of extensions of
credit or other assets which include Advances or Term Loan Advances.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer and Controller of any Borrower.

“Revolving Loan” is an Advance or Advances in an amount not to exceed to Ten
Million Dollars ($10,000,000).

“Revolving Loan Committed Amount” is an amount not to exceed the Revolving Loan,
minus, the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve).

“Revolving Loan Maturity Date” is November __, 2011.

“Revolving Loan Interest Payment Date” means, with respect to any LIBOR Advance,
the last day of each Revolving Loan Interest Period applicable to such LIBOR
Advance and, with respect to Prime Rate Advances, the first (1st) day of each
month (or, if the first (1st) day of the month does not fall on a Business Day,
then on the first (1st) Business Day following such date), and each date a Prime
Rate Advance is converted into a LIBOR Advance to the extent of the amount
converted to a LIBOR Advance.

“Revolving Loan Interest Period” means, as to any LIBOR Advance, the period
commencing on the date of such LIBOR Advance, or on the conversion/continuation
date on which the LIBOR Advance is converted into or continued as a LIBOR
Advance, and ending on the date that is one (1), two (2), or three (3), months
thereafter, in each case as Borrowers may elect in the applicable Notice of
Borrowing or Notice of Conversion/Continuation; provided, however, that (a) no
Revolving Loan Interest Period with respect to any LIBOR Advance shall end later
than the Revolving Loan Maturity Date, (b) the last day of a Revolving Loan
Interest Period shall be determined in accordance with the practices of the
LIBOR interbank market as from time to time in effect, (c) if any Revolving Loan
Interest Period would otherwise end on a day that is not a Business Day, that
Revolving Loan Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Revolving Loan Interest Period into another calendar month, in which
event such Revolving Loan Interest Period shall end on the preceding Business
Day, (d) any Revolving Loan Interest Period pertaining to a LIBOR Advance that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Revolving Loan Interest Period) shall end on the last Business Day of the
calendar month at the end of such Revolving Loan Interest Period, and
(e) interest shall accrue from and include the first Business Day of a Revolving
Loan Interest Period but exclude the last Business Day of such Revolving Loan
Interest Period.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Stock Pledge Agreements” means all stock pledge agreements executed by any
Borrower in connection with the Obligations, including without limitation, (a)
the stock pledge agreement executed by Comverge, dated as of the Effective Date
pledging one hundred percent (100%) of equity ownership interest in the
outstanding capital stock of 6D Comverge, Inc, Comverge Energy Management, Inc.,
Comverge Utah, Inc., Comverge Canada, Inc., and (b) the stock pledge agreement
executed by Giants, dated as of the Effective Date pledging one hundred percent
(100%) of equity ownership interest in the outstanding capital stock of Public
Electric, Inc.

“Subordinated Debt” is indebtedness incurred by any Borrower subordinated to all
of Borrowers’ now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.

 

37

 



 

--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any Person (other than AER) of
which more than 50.0% of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled directly or
indirectly by such Person or one or more of Affiliates of such Person. For
avoidance of doubt, neither AER nor any of its subsidiaries is a Subsidiary for
purposes of this Agreement.

“Tangible Net Worth” is, on any date, the consolidated Net Worth minus (a) any
amounts attributable to (i) goodwill, (ii) intangible items including
unamortized debt discount and expense, patents, trade and service marks and
names, copyrights and research and development expenses except prepaid expenses,
(iii) notes, accounts receivable and other obligations owing to Borrower from
its officers, and (iv) reserves not already deducted.

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.3.

“Term Loan Advance” is defined in Section 2.1.3(a).

“Term Loan Amount” is an amount equal to Fifteen Million Dollars ($15,000,000).

“Term Loan Commitment Termination Date” is March 31, 2009.

“Term Loan Conversion Date” is April 1, 2009.

“Term Loan Interest Payment Date” means, with respect to any LIBOR Term Loan
Advance, the last day of each Term Loan Interest Period applicable to such LIBOR
Term Loan Advance and, with respect to Prime Rate Term Loan Advances, the first
(1st) day of each month (or, if the first (1st) day of the month does not fall
on a Business Day, then on the first (1st) Business Day following such date),
and each date a Prime Rate Term Loan Advance is converted into a LIBOR Term Loan
Advance to the extent of the amount converted to a LIBOR Term Loan Advance.

“Term Loan Interest Period” means, as to any LIBOR Term Loan Advance, the period
commencing on the date of such LIBOR Term Loan Advance, or on the
conversion/continuation date on which the LIBOR Term Loan Advance is converted
into or continued as a LIBOR Term Loan Advance, and ending on the date that is
three (3), months thereafter; provided, however, that (a) no Term Loan Interest
Period with respect to any LIBOR Term Loan Advance shall end later than the Term
Loan Maturity Date, (b) the last day of a Term Loan Interest Period shall be
determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Term Loan Interest Period would
otherwise end on a day that is not a Business Day, that Term Loan Interest
Period shall be extended to the following Business Day unless, in the case of a
LIBOR Term Loan Advance, the result of such extension would be to carry such
Term Loan Interest Period into another calendar month, in which event such Term
Loan Interest Period shall end on the preceding Business Day, (d) any Term Loan
Interest Period pertaining to a LIBOR Term Loan Advance that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Term Loan Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Term Loan Interest Period, and (e) interest shall accrue from and include
the first Business Day of a Term Loan Interest Period but exclude the last
Business Day of such Term Loan Interest Period.

“Term Loan Maturity Date” is December 31, 2013.

“Term Loan Payment” is defined in Section 2.1.3(b)

“Term Loan Termination Fee” is an amount equal to (a) two percent (2%) of the
amount prepaid of the Term Loan if such prepayment is received by Bank prior to
the one year anniversary of the Effective Date; (b) one percent (1.0%) of the
amount prepaid of the Term Loan if such prepayment is received by Bank on or
after the one year anniversary of the Effective Date and prior to the two year
anniversary of the Effective Date; and (c) zero percent (0%) of the amount
prepaid of the Term Loan if such prepayment is received on or after the second
year anniversary of the Effective Date.

“Transfer” is defined in Section 7.1.

“Unused Revolving Loan Facility Fee” is defined in Section 2.5(c).

 

[Signature page follows.]

 

38

 



 

--------------------------------------------------------------------------------

 

 

39

 



 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the Effective Date.

 

BORROWERS:

COMVERGE, INC.

By /s/ Michael Picchi

Name: Michael Picchi

 

Title:

EVP-CFO

 

ENERWISE GLOBAL TECHNOLOGIES, INC.

By /s/ Michael Picchi

Name: Michael Picchi

 

Title:

Treasurer

 

COMVERGE GIANTS, INC.

By /s/ Michael Picchi

Name: Michael Picchi

 

Title:

Treasurer

 

PUBLIC ENERGY SOLUTIONS, LLC

By /s/ Michael Picchi

Name: Michael Picchi

 

Title:

Treasurer

 

PUBLIC ENERGY SOLUTIONS NY, LLC

By /s/ Michael Picchi

Name: Michael Picchi

 

Title:

Treasurer

 

CLEAN POWER MARKETS, INC.

By /s/ Michael Picchi

Name: Michael Picchi

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------

BANK:

SILICON VALLEY BANK

By /s/ Andrew A. Rico

Name: Andrew A. Rico

Title: Senior Vice President

Effective Date: November 6, 2008

 

 

41

 



 

--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

1

 



 

--------------------------------------------------------------------------------

Exhibit B-1

 

FORM OF NOTICE OF BORROWING

Comverge, Inc.,

 

Enerwise Global Technologies, Inc.,

 

Comverge Giants, Inc.,

 

Public Energy Solutions, LLC,

 

Public Energy Solutions NY, LLC and

 

Clean Power Markets, Inc.

Date: ____________

To:

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, California 95054

Attention: Corporate Services Department

 

Re:

Loan and Security Agreement dated as of October ____, 2008 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and among Comverge, Inc., Enerwise Global Technologies, Inc., Comverge Giants,
Inc., Public Energy Solutions, LLC, Public Energy Solutions NY, LLC and Clean
Power Markets, Inc. (individually and collectively, “Borrower”) and Silicon
Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of an Advance and/or Term
Loan Advance.

Advances:

1.         The Funding Date of the Advance, which shall be a Business Day, of
the requested borrowing is _________________.

 

2.

The aggregate amount of the requested Advance is $ __________.

3.         The requested Advance shall consist of $____________ of Prime Rate
Advances and $________ of LIBOR Advances.

4.         The duration of the Revolving Loan Interest Period for the LIBOR
Advances included in the requested Advance shall be _________ months.

 

Term Loan Advances:

1.         The Funding Date of the Term Loan Advance, which shall be a Business
Day, of the requested borrowing is _______________.

 

2.

The aggregate amount of the requested Term Loan Advance is $ _________.

3.         The requested Term Loan Advance shall consist of $ of Prime Rate Term
Loan Advances and $__________ of LIBOR Term Loan Advances.

4.         The duration of the Term Loan Interest Period for the LIBOR Term Loan
Advances included in the requested Advance shall be ____________ months.

 

2

 



 

--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance and/or Term
Loan Advance before and after giving effect thereto, and to the application of
the proceeds therefrom, as applicable:

(a)        all representations and warranties of Borrowers contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(b)        no Event of Default has occurred and is continuing, or would result
from such proposed Advance and/or Term Loan Advance;

(c)        the requested Advance will not cause the aggregate principal amount
of the outstanding Advances to exceed, as of the designated Funding Date, (i)
during a Non-Formula Period, the Revolving Loan Committed Amount and (ii) at all
other times, the Availability Amount; and

 

(d)

the requested Term Loan Advance will not exceed the Term Loan Amount.

 

[Signatures Appear on Following Page]

 

 

3

 



 

--------------------------------------------------------------------------------

BORROWERS:

 

COMVERGE, INC.

 

By ___________________________________

Name:

Title:

 

ENERWISE GLOBAL TECHNOLOGIES, INC.

 

By ___________________________________

Name:

Title:

 

COMVERGE GIANTS, INC.

 

By ___________________________________

Name:

Title:

 

PUBLIC ENERGY SOLUTIONS, LLC

 

By ___________________________________

Name:

Title:

 

PUBLIC ENERGY SOLUTIONS NY, LLC

 

By ___________________________________

Name:

Title:

 

CLEAN POWER MARKETS, INC.

 

By ___________________________________

Name:

Title:

 

 

For internal Bank use only

 

LIBOR Pricing Date

LIBOR

LIBOR Variance

Maturity Date

 

 

____%

 

 

 

1

 



 

--------------------------------------------------------------------------------

Exhibit B-2

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Comverge, Inc.,

 

Enerwise Global Technologies, Inc.,

 

Comverge Giants, Inc.,

 

Public Energy Solutions, LLC,

 

Public Energy Solutions NY, LLC and

 

Clean Power Markets, Inc.

Date: ____________

To:

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, California 95054

Attention: Corporate Services Department

 

Re:

Loan and Security Agreement dated as of October ____, 2008 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and among Comverge, Inc., Enerwise Global Technologies, Inc., Comverge Giants,
Inc., Public Energy Solutions, LLC, Public Energy Solutions NY, LLC and Clean
Power Markets, Inc. (individually and collectively, “Borrower”) and Silicon
Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the conversion / continuation
of the Advances and/or Term Loan Advances specified herein, that:

Advances:

 

 

1.

The date of the conversion / continuation of the Advances are ____________,
20____.

2.         The aggregate amount of the proposed Advances to be converted is
$__________ or continued is $______________.

 

 

3.

The Advances are to be converted into / continued as / LIBOR Advances / Prime
Rate Advances.

4.         The duration of the Revolving Loan Interest Period for the LIBOR
Advances included in the conversion / continuation shall be ____________ months.

 

Term Loan Advances:

 

 

1.

The date of the conversion / continuation of the Term Loan Advances are
__________, 20____.

2.         The aggregate amount of the proposed Term Loan Advances to be
converted is $____________ or continued is $____________.

3.         The Term Loan Advances are to be converted into / continued as /
LIBOR Term Loan Advances / Prime Rate Term Loan Advances.

4.         The duration of the Term Loan Interest Period for the LIBOR Term Loan
Advances included in the conversion / continuation shall be ______________
months.

 

1

 



 

--------------------------------------------------------------------------------

The undersigned, on behalf of Borrowers, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed conversion / continuation, before and after giving effect thereto and
to the application of the proceeds therefrom:

(a)        all representations and warranties of Borrowers stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(b)        no Event of Default has occurred and is continuing, or would result
from such proposed conversion / continuation.

 

[Signatures Appear on Following Page]

 

 

2

 



 

--------------------------------------------------------------------------------

BORROWERS:

 

COMVERGE, INC.

 

By ___________________________________

Name:

Title:

 

ENERWISE GLOBAL TECHNOLOGIES, INC.

 

By ___________________________________

Name:

Title:

 

COMVERGE GIANTS, INC.

 

By ___________________________________

Name:

Title:

 

PUBLIC ENERGY SOLUTIONS, LLC

 

By ___________________________________

Name:

Title:

 

PUBLIC ENERGY SOLUTIONS NY, LLC

 

By ___________________________________

Name:

Title:

 

CLEAN POWER MARKETS, INC.

 

By ___________________________________

Name:

Title:

 

 

For internal Bank use only

 

LIBOR Pricing Date

LIBOR

LIBOR Variance

Maturity Date

 

 

____%

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

Borrowers: Comverge, Inc., Enerwise Global Technologies, Inc., Comverge Giants,
Inc., Public Energy Solutions, LLC, Public Energy Solutions NY, LLC and Clean
Power Markets, Inc.

Lender:

Silicon Valley Bank

Commitment Amount:

$10,000,000

 

ACCOUNTS RECEIVABLE

 

1.           Accounts Receivable (invoiced) Book Value as of
____________________

$_______________

2.           Additions (please explain on reverse)

$_______________

3.           TOTAL ACCOUNTS RECEIVABLE

$_______________

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

4.           Un-invoiced Accounts

$_______________

5.           Amounts over 90 days due

$_______________

6.           Balance of 50% over 90 day accounts

$_______________

7.           Credit balances over 90 days

$_______________

8.           Concentration Limits

$_______________

9.           Foreign Accounts

$_______________

10.         Governmental Accounts (excluding Governmental Accounts with
Assignment of Claims)

$_______________

11.         Contra Accounts

$_______________

12.         Promotion or Demo Accounts

$_______________

13.         Intercompany/Employee Accounts

$_______________

14.         Disputed Accounts

$_______________

15.         Deferred Revenue

$_______________

16.         Other (please explain on reverse)

$_______________

17.         TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

$_______________

18.         Eligible Accounts (#3 minus #17)

$_______________

19.         ELIGIBLE AMOUNT OF ACCOUNTS (80% of #18)

$_______________

 

 

BALANCES

 

20.         Revolving Loan

$10,000,000

21.         Total Funds Available (lesser of #20 or #19)

$_______________

22.         Present balance owing on Line of Credit

$_______________

23.         Outstanding under Sublimits

$_______________

24.         RESERVE POSITION (#21 minus #22 and #23)

$_______________

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:

 

 

By: ___________________________

Authorized Signer

 

Date:

BANK USE ONLY

Received by: _____________________

AUTHORIZED SIGNER

Date: __________________________

Verified: ________________________

AUTHORIZED SIGNER

Date: ___________________________

Compliance Status:            Yes        No

 

 

1

 



 

--------------------------------------------------------------------------------

EXHIBIT D

 

BORROWING RESOLUTIONS

 

SVB > SILICON VALLEY BANK

A Member of SVB Financial Group

 

CORPORATE BORROWING CERTIFICATE

BORROWER _________________________________

DATE:_________________, 2008

BANK:

Silicon Valley Bank

I hereby certify as follows, as of the date set forth above:

 

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

 

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of __________________________.

[print name of state]

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 2 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 



Name



Title



Signature

Authorized to Add or Remove Signatories

 

 

 

□

 

 

 

□

 

 

 

□

 

 

 

□

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Silicon Valley Bank (“Bank”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

 

2

 



 

--------------------------------------------------------------------------------

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By: ____________________________________

Name: __________________________________

Title: ___________________________________

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the ___________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as

[print title]

of the date set forth above.

 

By: ____________________________________

Name: __________________________________

Title: ____________________________________

 

 

1

 



 

--------------------------------------------------------------------------------

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date: _________________

 

FROM:

COMVERGE, INC.,

ENERWISE GLOBAL TECHNOLOGIES, INC.,

COMVERGE GIANTS, INC.

PUBLIC ENERGY SOLUTIONS, LLC

PUBLIC ENERGY SOLUTIONS NY, LLC

CLEAN POWER MARKETS, INC.

The undersigned authorized officers of Comverge, Inc., Enerwise Global
Technologies, Inc., Comverge Giants, Inc., Public Energy Solutions, LLC, Public
Energy Solutions NY, LLC and Clean Power Markets, Inc. (collectively, the
“Borrowers”) certify that under the terms and conditions of the Loan and
Security Agreement between Borrowers and Bank (the “Agreement”), (1) Each
Borrower is in complete compliance for the period ending _________________ with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) Each
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and each Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against any Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which such Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes No

Annual financial statement (CPA Audited) + CC

FYE within 90 days

Yes No

Quarterly financial statement

Within 45 days of fiscal quarter end

Yes No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes No

Borrowing Base Certificate, A/R & A/P Agings

Monthly within 30 days only required during Non-Formula Period

Yes No

 

 

Non-Formula Calculation

Required

Complies

Non-Formula Period:

 

 

Minimum Cash and Cash Equivalents Requirement

$30,000,000 Effective Date through and including the quarter ending June 30,
2009

Yes No

 

 

2

 



 

--------------------------------------------------------------------------------

 

 

$29,250,000 quarter ending June 30, 2009 through and including September 30,
2009

 

Yes No

$28,500,000 quarter ending September 30, 2009 through and including December 31,
2009

Yes No

$27,750,000 quarter ending December 31, 2009 through and including March 31,
2010

Yes No

$26,000,000 quarter ending March 31, 2010 through and including June 30, 2010

Yes No

$25,250,000 quarter ending June 30, 2010 through and including September 30,
2010

Yes No

$24,500,000 quarter ending September 30, 2010 through and including December 31,
2010

Yes No

$23,750,000 quarter ending December 31, 2010 through and including March 31,
2011

Yes No

$23,000,000 quarter ending March 31, 2011 through and including June 30, 2011

Yes No

$22,250,000 quarter ending June 30, 2011 through and including September 30,
2011

Yes No

$21,500,000 quarter ending September 30, 2011 through and including December 31,
2011

Yes No

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain on a Quarterly Basis:

 

 

 

Minimum Tangible Net Worth:

$35,000,000 for quarter ending December 31, 2008

 

Yes No

$25,000,000 for quarter ending March 31, 2009

 

Yes No

$25,000,000 for quarter ending June 30, 2009

 

Yes No

$25,000,000 for quarter ending September 30, 2009

 

Yes No

$25,000,000 for quarter ending December 31, 2009

 

Yes No

 

 

1

 



 

--------------------------------------------------------------------------------

 

 

$27,000,000 for quarter ending March 31, 2010 and each quarter thereafter

 

Yes No

Maintain on a Monthly Basis:

 

 

 

Minimum Quick Ratio (on a monthly basis)

1.15:1.0

_____:1.0

Yes No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

 

By:______________________________

Name: ___________________________

Title: ____________________________

 

 

 

By:______________________________

Name: ___________________________

Title: ____________________________

BANK USE ONLY

Received by: _____________________

AUTHORIZED SIGNER

Date:   _________________________

 

Verified: ________________________

AUTHORIZED SIGNER

 

Date:   _________________________

Compliance Status:         Yes No

 

 

 

2

 



 

--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrowers

Dated: _________________________

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I.

Quick Ratio (Section 6.7(a))

Required:

1.15:1.00

Actual:

 

A.

Aggregate value of the unrestricted cash and Cash Equivalents of Borrowers held
at Bank and Bank’s Affiliates

$_____

B.

Aggregate value of sixty-five percent (65%) of Borrowers’ Accounts

$_____

C.

Quick Assets (the sum of lines A and B)

$_____

D.

All obligations and liabilities of the applicable Borrower to Bank that mature
within one (1) year minus, the current portion of Deferred Revenue

$_____

E.

The aggregate amount of Borrowers’ Obligations to Bank that have a maturity of
greater than one (1) year

$_____

F.

The aggregate amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit)

$_____

G.

Line D plus line E and F

$_____

H.

Quick Ratio (line C divided by line G)

____:1.00

 

Is line H equal to or greater than 1.15:1:00?

 

_________ No, not in compliance

__________ Yes, in compliance

II.

Tangible Net Worth (Section 6.7(b)

 

Required:

 

Period

Minimum Tangible Net Worth

Quarter ending December 31, 2008

$35,000,000 plus the Applicable Equity Proceeds

 

 

3

 



 

--------------------------------------------------------------------------------

 

Quarter ending March 31, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending June 30, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending September 30, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending December 31, 2009

$25,000,000 plus the Applicable Equity Proceeds

Quarter ending March 31, 2010 and each quarter thereafter

$27,000,000 plus the Applicable Equity Proceeds

 

A.

Actual Tangible Net Worth for such reporting period

$_____________

Is line A equal to or greater than the required minimum amount for such period
set forth above.

______ No, not in compliance

________ Yes, in compliance

 

 

4

 



 

--------------------------------------------------------------------------------

EXHIBIT F

 

Convertible Notes

 

 

(see attached)

 

5

 



 

 